







LANDLORD




THIRTY‑EIGHT SIDNEY STREET LLC






TENANT




AGIOS PHARMACEUTICALS, INC.






A-1





--------------------------------------------------------------------------------



38 SIDNEY BUILDING


Table of Contents


ARTICLE I RECITALS AND DEFINITIONS 1
Section 1.1 - Recitals 1
Section 1.2 - Definitions 1
ARTICLE II PREMISES AND TERM 2
Section 2.1 - Premises 2
Section 2.2 - Appurtenant Rights 3
Section 2.3 - Landlord’ s Reservations 4
Section 2.4 - Parking 5
Section 2.5 - Commencement Date 6
Section 2.6 - Extension Option 6
Section 2.7 - One-Time Right of First Offer 8
ARTICLE III RENT AND OTHER PAYMENTS 9
Section 3.1 - Annual Fixed Rent 9
Section 3.2 - Real Estate Taxes 9
Section 3.3 - Operating Expenses 11
Section 3.4 - Other Utility Charges 13
Section 3.5 - Above-standard Services 13
Section 3.6 - No Offsets 14
Section 3.7 - Net Lease 14
ARTICLE IV ALTERATIONS 14
Section 4.1 - Consent Required for Tenant’s Alterations 14
Section 4.2 - Ownership of Alterations 15
Section 4.3 - Construction Requirements for Alterations 16
Section 4.4 - Payment for Tenant Alterations 17
Section 4.5 - Tenant’s Initial Work 17
ARTICLE V RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES 17
Section 5.1 - Maintenance of Building and Common Areas by Landlord 17
Section 5.2 - Maintenance of Premises by Tenant 18
Section 5.3 - Delays in Landlord’s Services 18
Section 5.4 Tenant’s Responsibilities Regarding Hazardous Materials. 19

i



--------------------------------------------------------------------------------



Section 5.5 Landlord’s Responsibilities Regarding Hazardous Materials. 21
ARTICLE VI TENANT COVENANTS 21
Section 6.1 - Permitted Uses 21
Section 6.2 - Laws and Regulations 21
Section 6.3 - Rules and Regulations 22
Section 6.4 - Safety Compliance 22
Section 6.5 - Landlord’s Entry 22
Section 6.6 - Floor Load 23
Section 6.7 - Personal Property Tax 23
Section 6.8 - Assignment and Subleases 23
ARTICLE VII INDEMNITY AND INSURANCE 26
Section 7.1 - Indemnity 26
Section 7.2 - Liability Insurance 26
Section 7.3 - Personal Property at Risk 27
Section 7.4 - Landlord’s Insurance 27
Section 7.5 - Waiver of Subrogation 27
ARTICLE VIII CASUALTY AND EMINENT DOMAIN 28
Section 8.1 - Restoration Following Casualties 28
Section 8.2 - Landlord’s Termination Election 28
Section 8.3 - Tenant’s Termination Election 29
Section 8.4 - Casualty at Expiration of Lease 29
Section 8.5 - Eminent Domain 29
Section 8.6 - Rent After Casualty or Taking 30
Section 8.7 Temporary Taking. 30
Section 8.8 Taking Award. 30
ARTICLE IX DEFAULT 31
Section 9.1 - Tenant’s Default 31
Section 9.2 - Damages 32
Section 9.3 - Cumulative Rights 33
Section 9.4 - Landlord’s Self‑help 33
Section 9.5 - Enforcement Expenses; Litigation 33
Section 9.6 - Late Charges and Interest on Overdue Payments 34
Section 9.7 - Landlord’s Right to Notice and Cure 34

ii



--------------------------------------------------------------------------------



ARTICLE X MORTGAGEES’ AND GROUND LESSORS’ RIGHTS 34
Section 10.1 - Subordination 34
Section 10.2 - Attornment; Prepayment of Rent not to Bind Mortgagee 35
Section 10.3 - Tenant’s Duty to Notify Mortgagee: Mortgagee’s Ability to Cure 35
Section 10.4 - Estoppel Certificates 36
Section 10.5 Assignment of Rents. 37
ARTICLE XI MISCELLANEOUS 37
Section 11.1 - Notice of Lease 37
Section 11.2 - Notices 38
Section 11.3 - Successors and Limitation on Liability on the Landlord 38
Section 11.4 - Waivers by the Landlord 38
Section 11.5 - Acceptance of Partial Payments of Rent 39
Section 11.6 - Interpretation and Partial Invalidity 39
Section 11.7 - Quiet Enjoyment 39
Section 11.8 - Brokerage 39
Section 11.9 - Surrender of Premises and Holding Over 39
Section 11.10 Financial Reporting. 40
Section 11.11 - Ground Lease 40
Section 11.12 - Protection of REIT Status 40
Section 11.13 - OFAC 41
Section 11.14 - Cambridge Employment Plan 41
Section 11.15 - Parking and Transportation Demand Management 41


EXHIBIT A - Basic Lease Terms
EXHIBIT B-1 - Depiction of Premises
EXHIBIT B-2 - Map of the Park
EXHIBIT C - Standard Services
EXHIBIT D - Rules and Regulations
EXHIBIT E - Work Letter
EXHIBIT F - Construction Rules and Regulations
EXHIBIT G - Form of Mortgage SNDA
EXHIBIT H - Form of Ground Lease SNDA






iii



--------------------------------------------------------------------------------



LEASE


Article I
RECITALS AND DEFINITIONS
Section 1.1  - Recitals.
This Lease (this “Lease”) is entered into as of April 11, 2019, by and between
THIRTY‑EIGHT SIDNEY STREET LIMITED LLC, a Delaware limited liability company
(the “Landlord”) and AGIOS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).
In consideration of the mutual covenants herein set forth, the Landlord and the
Tenant do hereby agree to the terms and conditions set forth in this Lease.
Section 1.2  - Definitions.
The following terms shall have the meanings indicated or referred to below:
“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation the Tenant’s
parking charges as provided in Section 2.4; the Tenant’s Tax Expense Allocable
to the Premises as provided in Section 3.2; the Tenant’s Operating Expenses
Allocable to the Premises in accordance with Section 3.3; amounts payable to
Landlord for separately submetered utilities and services pursuant to
Section 3.4; amounts payable for special services pursuant to Section 3.5; and
the Landlord’s share of any sublease or assignment proceeds pursuant to
Section 6.8.
“Annual Fixed Rent” - See Exhibit A, and Section 3.1.
“Building” means the building located at 38 Sidney Street, Cambridge,
Massachusetts in which the Premises are located.
“Commencement Date” - See Exhibit A and Section 2.5.

“Common Areas” means those portions of the Building which are not part of the
Premises and to which the Tenant has appurtenant rights pursuant to Section 2.2.
“Default Interest Rate” ‑ see Section 9.6.


“External Causes” means collectively, (i) Acts of God, war, civil commotion,
fire, flood or other casualty, strikes or other extraordinary labor
difficulties, shortages of labor or materials or equipment in the ordinary
course of trade, government order or regulations or other cause not reasonably
within the Landlord’s or Tenant’s control and not due to the fault or neglect of
the Landlord or Tenant. In no event shall financial inability be deemed to be an
External Cause.


“Landlord’s Address for Notices”


1



--------------------------------------------------------------------------------



Thirty-Eight Sidney Street LLC
c/o Brookfield Properties (USA II) LLC
350 Massachusetts Avenue
Cambridge, Massachusetts 02139
Attention: Asset Manager


with copies to:


Thirty-Eight Sidney Street LLC
c/o Brookfield Properties (USA II) LLC
250 Vesey Street
New York, NY 10281-1023
Attention: General Counsel


“Lease Year” means each one year period commencing on the Rent Commencement Date
(provided, however, that if the Rent Commencement Date does not occur on the
first day of a month, the first Lease Year shall end on the last day of the
month in which the anniversary of the Rent Commencement Date occurs); and each
subsequent Lease Year shall consist of one calendar year beginning on the day
immediately following the expiration of the prior Lease Year.
“Park” means buildings and associated land located from time to time within
University Park at MIT, as such area is depicted on Exhibit B-2.


“Parking Passes” – See Exhibit A,

“Permitted Uses” - See Exhibit A.
“Premises” means approximately 12,995 rentable square feet on the third (3rd)
floor of the Building as defined in Exhibit A. See Exhibit A, Exhibit B-1 and
Section 2.1.
“Property” means, collectively, the Building and the parcel of land on which the
Building sits.
“Rules and Regulations” ‑ See Section 6.3 and Exhibit D.


“Tenant’s Initial Work” – See Section 4.5.


“Tenant’s Notice Address” – See Exhibit A.


“Tenant’s Work” – See Section 4.3.


“Term” - See Exhibit A.
ARTICLE II 

2



--------------------------------------------------------------------------------



PREMISES AND TERM
Section 2.1  - Premises.
The Landlord hereby leases to the Tenant, and the Tenant hereby leases from the
Landlord, for the Term, the Premises. The Premises shall exclude the entry and
main lobby of the Building, first floor elevator lobby, first floor mail room,
the common stairways and stairwells, elevators and elevator wells, boiler room,
sprinklers, sprinkler rooms, elevator rooms, mechanical rooms, loading and
receiving areas, electric and telephone closets, janitor closets, loading docks
and bays, rooftop mechanical penthouses to the extent they house Building
equipment, and pipes, ducts, conduits, wires and appurtenant fixtures and
equipment serving exclusively or in common other parts of the Building. If the
Premises at any time includes less than the entire rentable floor area of any
floor of the Building, the Premises shall also exclude the common corridors,
vestibules, elevator lobby and toilets located on such floor. Tenant
acknowledges that, except as expressly set forth in this Lease, there have been
no representations or warranties made by or on behalf of the Landlord with
respect to the Premises, the Building or the Property or with respect to the
suitability of any of them for the conduct of the Tenant’s business. Tenant
acknowledges that, except as expressly set forth in this Lease and subject to
the Tenant Improvements Allowance described in Exhibit A hereto, it is accepting
the Premises in its “as‑is” condition as of the date of this Lease.
Notwithstanding the foregoing, Landlord shall deliver possession of the Premises
to Tenant vacant and free of all occupants and Landlord shall provide Tenant
with a copy of a decommissioning closure report from a certified industrial
hygienist certifying that the Premises has been decommissioned in accordance
with applicable ordinances of the City of Cambridge.
Section 2.2  - Appurtenant Rights.
(a) The Tenant shall have, as appurtenant to the Premises, the nonexclusive
right to use in common with others, subject to reasonable rules of general
applicability to occupants of the Building from time to time made by the
Landlord of which the Tenant is given notice: (i) the entry, vestibules and main
lobby of the Building, first floor mailroom, the common stairways, elevators,
elevator wells, boiler room, elevator rooms, sprinkler rooms, mechanical rooms,
electric and telephone closets, janitor closets, loading docks and bays, rooftop
mechanical penthouses and shafts to the extent they house Building equipment,
and the pipes, sprinklers, ducts, conduits, wires and appurtenant fixtures and
equipment serving the Premises in common with others, (ii) common walkways and
driveways necessary or reasonably convenient for access to the Building, (iii)
access to, and use of in common with other tenants of, loading and receiving
areas and freight elevator, and electrical and telephone closets, all subject to
Rules and Regulations then in effect, and (iv) if the Premises at any time
includes less than the entire rentable floor area of any floor, the common
corridors, vestibules, elevator lobby, lavatories, and freight elevator
vestibule located on such floor (collectively, the “Common Areas”). Tenant shall
have 24 hour, seven day per week access to the Premises, freight loading docks
and freight elevator, subject to the provisions of this Lease and interruption
for External Causes, casualty and condemnation. After-hours
3



--------------------------------------------------------------------------------



Building access shall be provided via a card reader access system. Landlord
shall provide Tenant with all equipment necessary for such after-hours access.
(b) The Tenant shall have, as appurtenant to the Premises, the parking rights
set forth in Section 2.4.
(c) Subject to Section 4.1 with respect to installation requirements, Tenant
shall have, as appurtenant to the Premises (and exclusively for use in
connection with the occupancy of the Premises), the nonexclusive right, at no
additional rental cost, to install heating, ventilation and air conditioning
equipment, antennae and dishes on the roof of the Building in areas that in
aggregate do not exceed Tenant’s proportionate share of roof area of the
Building, in each case in locations designated by Landlord, subject however, to
reasonable rules of general applicability to occupants of the Building from time
to time made by the Landlord of which the Tenant is given notice. Any such
equipment installed by Tenant shall be for Tenant’s own use and shall be subject
to (i) Landlord’s approval regarding location and installation specification,
and any specifications arising from the roof warranty, including the requirement
to use such contractor(s) as Landlord may specify for such work, such approval
not to be unreasonably withheld, conditioned or delayed, and (ii) applicable
City of Cambridge and other legal requirements. Tenant shall be responsible for
all costs relating to the installation, maintenance and removal of such
equipment installed by Tenant on the Building roof. Any installations by Tenant
on the roof of the Building shall constitute Removable Equipment to be removed
by Tenant at the expiration of the Term in accordance with Section 4.2 of this
Lease.
Section 2.3  - Landlord’ s Reservations.
(a) The Landlord reserves the right from time to time, without unreasonable
interference with the Tenant’s use, to alter or modify the Common Areas,
provided that (i) the Landlord gives the Tenant reasonable advance written
notice of any contemplated alterations or modifications which are reasonably
likely to affect Tenant’s rights hereunder in any material way, (ii) any such
actions are effected in a good and workmanlike manner, and (iii) such
alterations or modifications do not impair Tenant’s access to the Premises or
its practical use and enjoyment thereof or of the Appurtenant Rights.
(b) In addition to other rights reserved herein or by law, Landlord reserves the
right from time to time, without unreasonable interruption of Tenant’s use and
access to the Premises (and in any event during the existence of an emergency)
(i) to make additions to or reconstructions of the Building and to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, the pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises, the Building, or elsewhere in the
Property, provided that, to the extent practicable such installations,
replacements or relocations in the Premises shall be placed above ceiling
surfaces, below floor surfaces, or to the outside of the interior face of
perimeter walls and provided that substitutions are substantially equivalent or
better for Tenant’s use of the Premises
4



--------------------------------------------------------------------------------



consistent with the Permitted Use; (ii) to name or change the name of the
Building, and (iii) to grant easements and other rights with respect to the
Property.
(c) Tenant acknowledges that the Park is comprised of several buildings,
including the Building and both life science/office buildings (“Commercial
Buildings”) and residential buildings (“Residential Buildings”), together with
common and publicly accessible landscaped areas, service drives, and sidewalks.
Landlord has established a common scheme for the operation and maintenance of
the Park to which this Lease and the other leases of space in the Park are
subject pursuant to a legal instrument entitled the “Declaration of Covenants,”
provided, however, that the terms and conditions-of the Declaration of Covenants
shall not diminish in any material and adverse manner any of Tenant’s rights and
benefits with respect to the Premises, or materially and adversely increase any
of Tenant’s obligations. Each Commercial Building, and certain of the
Residential Buildings, are subject to the Declaration of Covenants, and
contribute to the costs and expenses to be shared thereunder. However, Landlord
and Tenant recognize that Residential Buildings may not contribute to such costs
and expenses, and therefore, it is agreed that allocation of costs and expenses
payable under the Declaration of Covenants among the building owners, the
Building’s allocable share of which are Operating Expenses under this Lease,
shall be based on an aggregation of all such costs and expenses, less whatever
contributions can be collected from the Residential Buildings, and allocated to
the Building based on a numerator comprised of the total rentable area of the
Building, and the denominator of which is the total rentable area of all of the
Commercial Buildings in existence from time to time, or by such other method as
Landlord may reasonably determine.
Section 2.4  - Parking.
From and after the Commencement Date, Landlord shall provide and the Tenant
shall pay for the Parking Passes (as defined on Exhibit A) for use by the
Tenant’s employees, business invitees and visitors in accordance with Exhibit A.
The Landlord shall operate, or cause to be operated, a parking garage known as
the 80 Lansdowne Street Garage (the “Garage”) to serve the Building and other
buildings in University Park. The Tenant’s parking privileges shall be initially
located in the Garage and shall be on a nonexclusive basis (i.e., no reserved
spaces); provided, however, Landlord agrees that the Garage shall be operated so
as to maintain therein sufficient spaces to accommodate Tenant’s Parking Passes
described in Exhibit A. However, Tenant’s parking privileges may be relocated by
Landlord to Landlord’s other parking facilities located at 55 Franklin Street,
Cambridge, Massachusetts and/or 30 Pilgrim Street, Cambridge, Massachusetts as
Landlord shall designate upon reasonable prior notice to Tenant from Landlord.
In the event that Tenant’s parking privileges are so relocated, Tenant’s parking
privileges at such new location shall be consistent with the terms set forth in
this Section 2.4. All monthly users will have unlimited access to the Garage
twenty-four (24) hours per day, seven days per week. Tenant acknowledges that
the parking facilities within the Park may be owned by an entity other than
Landlord. In no event are Parking Passes transferable other than to the holder,
from time to time, of the tenant’s interest under this Lease or a subtenant that
has been demised all or a portion of the Premises in conformity with the
requirements of this Lease. Parking Passes are
5



--------------------------------------------------------------------------------



limited to use by employees of either of the foregoing. Tenant agrees that it
and all persons claiming by, through and under it, shall at all times abide by
the Rules and Regulations with respect to the use of the Garage provided by the
Landlord pursuant to this Lease.
Charges for Tenant’s parking privileges hereunder shall be at current monthly
parking rates (which rates shall be consistent with market parking rates in
parking facilities of comparable quality at mixed use office/research parks in
East Cambridge/Kendall Square/Cambridgeport), and shall constitute Additional
Rent and shall be payable monthly to Landlord at the time and in the fashion in
which Annual Fixed Rent under this Lease is payable.
Upon written request from time to time, and subject to availability (as
determined by Landlord in its sole discretion), Tenant may obtain additional
Parking Passes on a month-to-month basis (i.e. terminable by either party on 30
days’ prior written notice), which additional Parking Passes shall be provided
to Tenant on all of the terms and conditions of this Article 2 except as
expressly set forth in this sentence.
At any time during the Term Landlord shall have the right to assign Landlord’s
obligations to provide parking, as herein set forth, together with Landlord’s
right to receive Additional Rent for such parking spaces as herein provided, to
a separate entity created for the purpose of providing the parking privileges
set forth herein. In such event, Landlord and Tenant agree to execute and
deliver appropriate documentation, including documentation with the new entity,
reasonably necessary to provide for the new entity to assume Landlord’s
obligations to provide the parking privileges to Tenant as specified herein and
for the Tenant to pay the Additional Rent attributable to the parking privileges
directly to the new entity. Landlord shall, however, remain primarily liable for
the provision of Tenant’s parking privileges.
Section 2.5  - Commencement Date.
“Commencement Date” as defined in Exhibit A.
Section 2.6  - Extension Option.
Provided that there has been no Event of Default which is uncured and continuing
on the part of the Tenant, and that Tenant (or a successor entity resulting from
one or more Permitted Transfers pursuant to Section 6.8) is, as of the date of
exercise of its rights under this Section 2.6, in occupancy of at least 75% of
the Premises for its own business purposes, the Tenant shall have the right to
extend the Term hereof for two (2) consecutive periods of five (5) years (the
first such period being the “First Extension Term” the second such period being
the “Second Extension Term” and, together with the First Extension Term, the
“Full Extension Term”) on the following terms and conditions:
(a) Such right to extend the Term shall be exercised by the giving of notice by
Tenant to Landlord at least nine (9) months prior to the expiration of the
Initial Term or First Extension Term, as applicable (the “Extension Notice
Deadline Date”). Upon the giving of such notice on or before the Extension
Notice Deadline Date, this Lease and the Term hereof shall be extended for an
additional term, as specified above, without the
6



--------------------------------------------------------------------------------



necessity for the execution of any additional documents except a document
memorializing the Annual Fixed Rent for the applicable Extension Term to be
determined as set forth below. Time shall be of the essence with respect to the
Tenant’s giving notice to extend the Term on or before the Extension Notice
Deadline Date. In no event may the Tenant extend the Term under this Section 2.6
for more than ten (10) years after the expiration of the Initial Term, unless
Landlord and Tenant shall mutually agree to such an extension.
(b) The First Extension Term and the Second Extension Term shall be upon all the
terms, conditions and provisions of this Lease, except the Annual Fixed Rent
during each such Extension Term shall be the then Fair Market Rent of the
Premises for such Extension Term, to be determined under this Section 2.6.
(c) For purposes of the First Extension Term and Second Extension Term described
in this Section 2.6, the Fair Market Rent of the Premises shall mean the then
current fair market annual rent for leases of comparable space of a comparable
nature and quality similarly improved located in the commercial markets that
surround the MIT campus (East Cambridge/Kendall Square/Cambridgeport), so as to
provide Landlord, on a net basis, the same as it would receive upon a re-letting
at fair market value, taking into account all relevant factors including
comparable building age, quality, level of finish, proximity to amenities and
public transit, the condition to which such premises have been improved and the
economic terms and conditions specified in this Lease that will be applicable
thereto, including the savings, if any, due to the absence or reduction of
brokerage commissions. The Landlord and Tenant shall endeavor to agree upon the
Fair Market Rent of the Premises within thirty (30) days after the Tenant has
exercised an option for an Extension Term. If the Fair Market Rent of the
Premises is not agreed upon by the Landlord and the Tenant within this time
frame, each of the Landlord and the Tenant shall retain a real estate
professional with at least ten (10) years continuous experience in the business
of appraising or marketing similar commercial real estate in the Cambridge,
Massachusetts area who shall, within thirty (30) days of his or her selection,
prepare a written report summarizing his or her conclusion as to the Fair Market
Rent of the Premises. The Landlord and the Tenant shall simultaneously exchange
such reports; provided, however, if either party has not obtained such a report
within forty-five (45) days after the last day of the thirty (30) day period
referred to above in this Section 2.6 and such party fails to deliver the
required report within an additional fifteen (15) days of notice of such
failure, then the determination set forth in the other party’s report shall be
final and binding upon the parties. If both parties receive reports within such
time and the lower determination is within ten percent (10%) of the higher
determination, then the average of these determinations shall be deemed to be
the Fair Market Rent of the Premises. If these determinations differ by more
than ten percent (10%), then the Landlord and the Tenant shall mutually select a
person with the qualifications stated above (the “Final Professional”) to
resolve the dispute as to the Fair Market Rent of the Premises. If the Landlord
and the Tenant cannot agree upon the designation of the Final Professional
within ten (10) days of the exchange of the first valuation reports, either
party may apply to the American Arbitration Association, the
7



--------------------------------------------------------------------------------



Greater Boston Real Estate Board, or any successor thereto, for the designation
of a Final Professional. Within ten (10) days of the selection of the Final
Professional, the Landlord and the Tenant shall each submit to the Final
Professional a copy of their respective real estate professional’s determination
of the Fair Market Rent of the Premises. The Final Professional shall then,
within thirty (30) days of his or her selection, prepare a written report
summarizing his or her conclusion as to the Fair Market Rent of the Premises
(the “Final Professional’s Valuation”). The Final Professional shall give notice
of the Final Professional’s Valuation to the Landlord and the Tenant and such
decision shall be final and binding upon the Landlord and the Tenant. In the
event that the commencement of either of the First Extension Term or Second
Extension Term occurs prior to a final determination of the Fair Market Rent of
the Premises therefor (the “Extension Rent Determination Date”), then the Tenant
shall pay the Annual Fixed Rental at the then applicable Fixed Rental Rate (such
amount being referred to as the “Interim Rent”). If the Annual Fixed Rent as
finally determined for such Extension Term is determined to be greater than the
Interim Rent, then the Tenant shall pay to the Landlord the amount of the
underpayment for the period from the end of the Initial Term of this Lease until
the Extension Rent Determination Date within thirty (30) days of the Extension
Rent Determination Date. If the Annual Fixed Rent as finally determined for the
Extension Term is determined to be less than the Interim Rent, then the Landlord
shall credit the amount of such overpayment against the monthly installments of
Annual Fixed Rent coming due after the Extension Rent Determination Date.
Section 2.7  - One-Time Right of First Offer.
Subject to the provisions of this Section 2.7 as well as the pre-existing rights
of existing tenants of the Park, Tenant shall have a one-time right of first
offer for all or any portion of the first (1st), second (2nd), third (3rd),
fourth (4th) and fifth (5th) floors of the Building which may hereafter become
vacant and available (the “First Offer Space”) during the Term following the
expiration or termination of the lease or occupancy agreement with the then
tenant of such First Offer Space and subject to Landlord’s right to grant any
tenant of the First Offer Space the right to renew or continue its term of
occupancy whether or not such rights are expressly granted by a lease or other
written instrument. Landlord shall notify Tenant of the terms on which Landlord
intends to offer to lease the First Offer Space (“Landlord’s ROFO Notice”) and
the Annual Fixed Rent shall be at the then current Fair Market Rent for the
First Offer Space taking into account all relevant factors. Within ten (10)
business days after receipt of Landlord’s ROFO Notice, Tenant may, by written
notice delivered to Landlord, (i) reject Landlord’s ROFO Notice, or (ii)
unconditionally and irrevocably accept Landlord’s offer to lease all but not
less than all of such space for Tenant’s own use on the terms set forth in
Landlord’s Notice. If Tenant fails to timely respond as aforesaid, such failure
shall be deemed Tenant’s rejection of Landlord’s ROFO Notice. In the event
Tenant exercises its right to the First Offer Space, Landlord and Tenant hereby
agree to amend those provisions of this Lease which are necessarily affected by
the increase in the rentable area and leaving all other provisions of this Lease
in full force and effect without modification. After Tenant takes possession of
the First Offer Space, the term “Premises” as used in this Lease, shall be
deemed to refer to and include the First Offer Space.

8



--------------------------------------------------------------------------------



If Landlord’s ROFO Notice is rejected under clause (i) above (or deemed rejected
through the Tenant’s failure to timely respond), then Landlord may enter into a
lease for the First Offer Space providing for an effective Annual Fixed Rent
equal to or less than seven and one-half percent (7.5%) less than that specified
in Landlord’s ROFO Notice. For clarity, in the event that the Landlord proposes
to enter into a lease for the First Offer Space providing for an effective
Annual Fixed Rent greater than seven and one-half percent (7.5%) less than that
specified in Landlord’s ROFO Notice, Landlord shall notify Tenant of such terms
by sending an additional Landlord’s ROFO Notice that will be subject to the
terms of the preceding paragraph.
Except as may be set forth in Landlord’ s Notice, Landlord’s failure to deliver,
or delay in delivering, all or any part of the First Offer Space, for any
reason, shall not constitute a default of Landlord, and shall not affect the
validity of the Lease.
ARTICLE III 
RENT AND OTHER PAYMENTS
Section 3.1  - Annual Fixed Rent.
From and after the Rent Commencement Date (as defined in Exhibit A), the Tenant
shall pay, without notice or demand, monthly installments of one‑twelfth
(1/12th) of the Annual Fixed Rent in effect and applicable to the Premises in
advance for each full calendar month of the Term following the Rent Commencement
Date and of the corresponding fraction of said one‑twelfth (1/12th) for any
fraction of a calendar month at the Rent Commencement Date or end of the Term.
The Annual Fixed Rent applicable to the Premises during the Term shall be as set
forth in Exhibit A.
Section 3.2  - Real Estate Taxes.
From and after the Commencement Date, during the Term, the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Tax Expenses Allocable to the
Premises (as such term is hereinafter defined) in accordance with this Section
3.2. The terms used in this Section 3.2 are defined as follows:
(a) “Tax Year” means the 12-month period beginning July 1 each year or if the
appropriate governmental tax fiscal period shall begin on any date other than
July 1, such other date.
(b) “The Tenant’s Tax Expense Allocable to the Premises” means (i) that portion
of the Landlord’s Tax Expenses for a Tax Year which bears the same proportion
thereto as the rentable floor area of the Premises (from time to time) bears to
the Total Rentable Floor Area of the Building and (ii) in the event that the
Premises are improved to a standard which is higher than other portions of the
Property and the Property is re-assessed at a higher value, such portion of the
Real Estate Taxes on the Property with respect to any Tax Year as is appropriate
so that the Tenant bears the portion of the Real Estate Taxes which are properly
allocable to the Premises, as reasonably determined by Landlord using good faith
commercially reasonable judgment based on assessment values
9



--------------------------------------------------------------------------------



and other information with respect to the Premises and the Building made
available by the assessing authorities (Landlord’s determination of such
allocation shall take into account the rate of appreciation, if any, of real
property in the City of Cambridge from the date of the prior assessment to the
date of the new assessment, and the portion of any increased assessment on the
Property which is allocable to any such general increase in the value of the
real property in the City of Cambridge shall not be allocated disproportionately
to Tenant).
(c) “The Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate Real Estate Taxes on the Property with respect to that Tax Year,
reduced by any abatement received with respect to that Tax Year.
(d) “Real Estate Taxes” means (i) all real property taxes and special
assessments of every kind and nature assessed by any governmental authority on
the applicable property, but excluding any income taxes payable by Landlord as a
result of payments made to Landlord by Tenant or any other tenant at the
Property; and (ii) reasonable expenses of any proceedings for abatement of such
taxes or special assessments. Any special assessments to be included within the
definition of “Real Estate Taxes” shall be limited to the amount of the
installment (plus any interest thereon) of such special tax or special
assessment (which shall be payable over the longest period permitted by law)
required to be paid during the Tax Year in respect of which such taxes are being
determined. There shall be excluded from such taxes all income, estate,
succession, inheritance, excess profit, franchise and transfer taxes; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that in lieu of the whole or any
part of the ad valorem tax on real property, there shall be assessed on the
Landlord a capital levy or other tax on the gross rents received with respect to
the Property, or a federal, state, county, municipal or other local income,
franchise, excise or similar tax, assessment, levy or charge (distinct from any
now in effect) based, in whole or in part, upon any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so based,
shall be deemed to be included within the term “Real Estate Taxes.”
Payments by the Tenant on account of the Tenant’s Tax Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent and shall be in an amount equal to the
greater of (i) one‑twelfth (1/12th) of the Tenant’s Tax Expenses Allocable to
the Premises for the current Tax Year as reasonably estimated by the Landlord,
or (ii) an amount reasonably estimated by any ground lessor of the Land or
holder of a first mortgage on the Property, to be sufficient, if paid monthly,
to pay the Landlord’s Tax Expenses on the dates due to the taxing authority.
Not later than ninety (90) days after the Landlord’s Tax Expenses are
determinable for the first Tax Year of the Term or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, the Landlord shall
render the Tenant a statement in reasonable detail showing for the preceding
year or fraction thereof, as the case may be, real estate taxes on the Property,
and any abatements or refunds of such taxes. Expenses incurred in obtaining any
tax
10



--------------------------------------------------------------------------------



abatement or refund may be charged against such tax abatement or refund before
the adjustments are made for the Tax Year. If at the time such statement is
rendered it is determined with respect to any Tax Year, that the Tenant has paid
(i) less than the Tenant’s Tax Expenses Allocable to the Premises or (ii) more
than the Tenant’s Tax Expenses Allocable to the Premises, then, in the case of
(i) the Tenant shall pay to the Landlord, as Additional Rent, within thirty (30)
days of such statement the amount of such underpayment and, in the case of
clause (ii) the Landlord shall credit the amount of such overpayment against the
monthly installments of the Tenant’s Tax Expenses Allocable to the Premises next
thereafter coming due (or refund such overpayment within thirty (30) days if the
Term has expired and the Tenant has no further obligation to the Landlord).
To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by the Landlord shall be rendered and payments made on account of such
installments. Notwithstanding the foregoing provisions, no decrease in
Landlord’s Tax Expenses with respect to any Tax Year shall result in a reduction
of the amount otherwise payable by Tenant if and to the extent said decrease is
attributable to vacancies in the Building, rather than to a reduction in the
assessed value of the Property as a whole or a reduction in the tax rate.
Landlord shall, upon Tenant’s request therefor, provide Tenant with copies of
all applicable tax bills, statements, records and the like, as well as copies of
Landlord’s calculations and all other relevant information.
Section 3.3  - Operating Expenses.
From and after the Commencement Date, during the Term the Tenant shall pay to
the Landlord, as Additional Rent, the Tenant’s Operating Expenses Allocable to
the Premises, as hereinafter defined, in accordance with this Section 3.3. The
terms used in this Section 3.3 are defined as follows:
(a) “The Tenant’s Operating Expenses Allocable to the Premises” means that
portion of the Operating Expenses for the Property which bears the same
proportion thereto as the Rentable Floor Area of the Premises bears to the Total
Rentable Floor Area of the Building.
(b) “Operating Expenses for the Property” means Landlord’s cost of operating,
cleaning, maintaining and repairing the Property, and shall include without
limitation, the cost of services on Exhibit C; premiums for insurance carried
pursuant to Section 7.4; the amount deductible from any insurance claim actually
made by Landlord during the time period in question (which amount is currently
$50,000.00, and which amount may be increased during the Term and any Extension
Term provided such increase is reasonable and customary); reasonable
compensation and all fringe benefits, worker’s compensation insurance premiums
and payroll taxes paid to, for or with respect to all persons (Park/Building
general manager and below, provided that such charges shall be prorated to
reflect the percentage of rentable square feet of the Building as compared to
all of the commercial rentable square feet at the Park) directly engaged in the
operating, maintaining or cleaning of the Property; interior landscaping and
maintenance; steam, water, sewer, gas, oil, electricity, telephone and other
utility charges
11



--------------------------------------------------------------------------------



(excluding such utility charges either separately metered or separately
chargeable to tenants for additional or special services and those charges
related to the cost of operating base Building equipment not used by Tenant, and
costs of providing conditioned water for HVAC services); cost of building and
cleaning supplies; the costs of routine environmental management programs
operated by Landlord; market rental costs for equipment used in the operating,
cleaning, maintaining or repairing of the Property, or the applicable fair
market rental charges in the case of equipment owned by the Landlord; cost of
cleaning; cost of maintenance, repairs and replacements; cost of snow removal;
cost of landscape maintenance; security services; payments under service
contracts with independent contractors; management fees at market rates; the
cost of any capital improvement either required by law or regulation or which
reduces the Operating Expenses for the Property or which improves the management
and operation of the Property in a manner acceptable to Tenant, which cost shall
be amortized in accordance with generally accepted accounting principles
together with interest on the unamortized balance calculated at the rate from
time to time announced by Bank of America, N.A. as its prime rate; charges
reasonably allocated to the Building for the operating, cleaning, maintaining
and repairing of the Park common areas and amenities; and all other reasonable
and necessary expenses paid in connection with the operation, cleaning,
maintenance, administration and repair of the Property. If for any reason
portions of the Rentable Area of the Building not included in the Premises were
not occupied by tenants or the Landlord was not supplying all tenants with the
services being supplied under the Lease or any tenants in the Building were
supplied with a lesser level of standard services than those supplied to the
Tenant under this Lease, Landlord’s Operating Expenses for the Property shall
include the amounts reasonably determined by Landlord which would have been
incurred if ninety‑five percent (95%) of the rentable area in the Building were
occupied and were applied with the same level of standard services as supplied
to the Tenant under this Lease.
Operating Expenses for the Property shall not include the following: the
Landlord’s Tax Expense; cost of repairs or replacements (i) resulting from
eminent domain takings, (ii) to the extent reimbursed by insurance, or (iii)
required, above and beyond ordinary periodic maintenance, to maintain in
serviceable condition the major structural elements of the Building, including
the roof, exterior walls and floor slabs; replacement or contingency reserves;
ground lease rents or payment of debt obligations; costs incurred due to
negligent acts or omissions of Landlord, Landlord’s agents, contractors or
employees, or any other tenant of the Building; legal and other professional
fees for matters not relating to the normal administration and operation of the
Property; promotional, advertising, public relations or brokerage fees and
commissions paid in connection with services rendered for securing or renewing
leases; lease up and tenant improvement costs for space other than the Premises
in the Building; costs of capital improvements not permitted hereinabove; and
separately metered or sub metered utilities for other tenants in the Building.
The Landlord’s Operating Expenses shall be reduced by the amount of any
proceeds, payments, credits or reimbursements which the Landlord receives from
sources other than tenants and which are applicable to such Operating Expenses
for the Property.

12



--------------------------------------------------------------------------------



Payments by the Tenant for its share of the Operating Expenses for the Property
shall be made in monthly installments of one‑twelfth (1/12th) of Tenant’s share
of Operating Expenses. The amount so to be paid to the Landlord shall be an
amount from time to time reasonably estimated by the Landlord to be sufficient
to aggregate a sum equal to the Tenant’s share of the Operating Expenses for the
Property for each calendar year.
Not later than ninety (90) days after the end of each calendar year or fraction
thereof during the Term or fraction thereof at the end of the Term, the Landlord
shall render the Tenant a statement in reasonable detail and according to usual
accounting practices certified by a representative of the Landlord, showing for
the preceding calendar year or fraction thereof, as the case may be, the
Operating Expenses for the Property and the Tenant’s Operating Expenses
Allocable to the Premises. Said statement to be rendered to the Tenant also
shall show for the preceding calendar year or fraction thereof, as the case may
be, the amounts of Operating Expenses already paid by the Tenant. If at the time
such statement is rendered it is determined with respect to any calendar year,
that the Tenant has paid (i) less than the Tenant’s Operating Expenses Allocable
to the Premises or (ii) more than the Tenant’s Operating Expenses Allocable to
the Premises, then, in the case of (i) Tenant shall pay to the Landlord, as
Additional Rent, within thirty (30) days of such statement the amounts of such
underpayment and, in the case of (ii) Landlord shall credit the amount of such
overpayment against the monthly installments of the Tenant’s Operating Expenses
Allocable to the Premises next thereafter coming due (or refund such overpayment
within thirty (30) days if the Term has expired and Tenant has no further
obligation to the Landlord).
Tenant may, after ten (10) days’ prior written notice to Landlord given within
one hundred twenty (120) days of Landlord’s delivery to Tenant of a statement of
Operating Expenses for the Property, during Landlord’s regular business hours
and at Tenant’s sole cost and expense, inspect Landlord’s books and records
relating to Operating Expenses and Real Estate Taxes for the Property. Such
books and records shall be made available at the Property, unless such books and
records are regularly kept in Cleveland, Ohio , in which case they will be made
available for Tenant’s inspection in Cleveland, Ohio. Tenant shall keep all
information relating to Operating Expenses for the Property strictly
confidential and shall in no event, whatsoever, disclose such information to any
third party other than to Tenant’s attorneys and accountants in connection with
proceedings concerning this Lease. If it is mutually agreed for finally
determined by a proceeding that Landlord’s statement has overstated the
Operating Expenses for the Property for any calendar year by more than four
percent (4%) then Landlord shall reimburse Tenant for its reasonable audit costs
incurred in connection with such audit. In the event that Tenant uses a third
party to assist with the audit, such third party shall be a certified public
accounting firm that is not engaged on a contingency basis.
Section 3.4  - Other Utility Charges.During the Term, the Tenant shall pay
directly to the provider of the service all separately metered charges for
steam, heat, gas, electricity, fuel and other services and utilities furnished
to the Premises, and shall pay to Landlord as Additional Rent its pro rata share
of water, sewer and other services and utilities which shall be prorated to
reflect Tenant’s proportional usage based upon Tenant’s proportional occupancy
of the Building. The costs of utilities supplied to the common areas and base
building systems are included in
13



--------------------------------------------------------------------------------



Operating Expenses and all major utilities other than water and sewer supplied
to the Premises and other tenant spaces in the Building are separately metered.
Tenant shall pay, as Additional Rent, for Tenant’s pro rata share of water and
sewer service to the Premises monthly within thirty (30) days following receipt
of an invoice from Landlord.
Section 3.5  - Above-standard Services.
If the Tenant requests and the Landlord elects to provide any services to the
Tenant in addition to those described in Exhibit C, the Tenant shall pay to the
Landlord, as Additional Rent, the amount billed by Landlord for such services at
Landlord’s standard rates as from time to time in effect. The cost of such
services shall not be deemed to be Operating Expenses for the Property as
described in Section 3.3. If the Tenant has requested that such services be
provided on a regular basis, the Tenant shall, if requested by the Landlord, pay
for such services at the time and in the fashion in which Annual Fixed Rent
under this Lease is payable. Otherwise, the Tenant shall pay for such additional
services within thirty (30) days after receipt of an invoice from the Landlord.
Landlord shall have the right from time to time to inspect Tenant’s utility
meters and to install timers thereon at Tenant’s expense for purposes of
monitoring above-standard service usage. Tenant shall pay for such work within
thirty (30) days after receipt of an invoice from Landlord.
Section 3.6  - No Offsets.
Annual Fixed Rent and Additional Rent shall be paid by the Tenant without
offset, abatement or deduction except as provided herein.
Section 3.7  - Net Lease.
It is understood and agreed that this Lease is a net lease and that the Annual
Fixed Rent is absolutely net to the Landlord excepting only the Landlord’s
obligations to pay any debt service or ground rent on the Property, to provide
the Landlord’s services, and to pay the real estate taxes and operating expenses
which the Tenant is not required to pay under this Lease.
ARTICLE IV 
ALTERATIONS
Section 4.1  - Consent Required for Tenant’s Alterations.
The Tenant shall not make alterations or additions to the Premises (including
any Tenant’s Work) except in accordance with complete, coordinated construction
plans and specifications therefor first approved by the Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed. Except as otherwise
provided in Section 4.2, Landlord agrees to state in writing simultaneously with
its granting of any approval concerning any alteration or addition to the
Premises the extent to which Tenant will need to remove the alteration or
addition at issue upon the expiration or earlier termination of the Term. There
will be no charge for Landlord’s review of Tenant’s plans, specifications and
construction, except for Landlord’s reasonable, third party, out-of-pocket
expenses, which, as provided in Section 4.5 herein, with respect to the
14



--------------------------------------------------------------------------------



Tenant’s Initial Work, shall not exceed Five Thousand and 00/100 Dollars
($5,000.00). Notwithstanding the foregoing, the Tenant may, from time to time
without the Landlord’s prior consent and at the Tenant’s own expense, make
interior non-structural alterations affecting only the interior of the Premises,
and not affecting Building systems, costing less than $50,000.00 in any one
instance (or in the aggregate with respect to related alterations) without
Landlord’s prior written consent, but subject to the other terms of this Lease,
and provided that Tenant provides notice of such alterations within a reasonable
time after the completion of the same. The Landlord shall not be deemed
unreasonable for withholding approval of any alterations or additions which
(i) would adversely affect any structural or exterior element of the Building,
(ii) would materially and adversely affect the general utility of the Building
for use by existing tenants or prospective future tenants thereof, (iii) would
affect the exterior appearance of the Building in a manner which is not
acceptable to the Landlord, in its sole discretion, (iv) will require unusual
expense to readapt the Premises to normal office space use; or (v) would
adversely affect existing mechanical or electrical, plumbing, HVAC or other
systems in the Building, in each case, with respect to clauses (i)-(v), as
reasonably determined by the Landlord. The Landlord shall not be deemed
unreasonable in delaying the approval of any alterations or additions to the
extent that Landlord reasonably requires consultation with third party
architects or engineers to review the plans for such work. In any notice
withholding approval the Landlord shall specify, in reasonable detail, the
nature of the Landlord’s objection. Neither the Landlord’s failure to object to
any proposed alterations or additions, nor the Landlord’s approval of any plans
and specifications furnished by Tenant to Landlord, shall be construed as
superseding in any respect, or as a waiver of Landlord’s right to enforce, the
Tenant’s obligation to fulfill all of the terms and conditions of this Lease
applicable to any work contemplated thereby. All alterations and additions to
the Premises shall be designed in reasonable accordance with the Building design
standards promulgated by Landlord from time to time.
Promptly following the performance of any alterations or additions to the
Premises requiring Landlord’s reasonable approval, the Tenant shall furnish
Landlord an “as built” set of plans and specifications for the Premises and a
report evidencing the completion of air balancing (to the extent such
alterations or additions affected air balancing), in a format reasonably
requested by the Landlord.
Notwithstanding anything to the contrary contained in this Section 4.1, if any
of the Tenant’s proposed alterations and/or additions affect the roof of the
Building, the following additional conditions shall apply:
(a) Such alterations and changes will not in any way interfere with the proper
functioning of, and Landlord’s access to, equipment located on the roof of the
Building or exceed roof loading requirements; and
(b) Adequate measures are taken to reduce the visibility and noise of mechanical
equipment, antennae and dishes consistent with the appearance and design scheme
required by the Rules and Regulations and any applicable laws, ordinances or
regulations of the City of Cambridge.
Section 4.2  - Ownership of Alterations.

15



--------------------------------------------------------------------------------



All alterations and additions shall be part of the Building and owned by the
Landlord; provided, however, that the Landlord may require removal by the Tenant
of all or any portion of any specialized alterations and additions made to the
Premises. For purposes of the foregoing, “specialized alterations and additions”
shall mean any alterations or additions which, as reasonably determined by the
Landlord, (i) would adversely affect the general utility of the Building for use
by existing tenants or prospective future tenants thereof, or (ii)  will require
unusual expense to readapt the Premises to normal office use. Landlord shall
specify such items at the time of its approval of their installation. All
movable trade fixtures and furnishings not attached to the Premises shall remain
the property of the Tenant and shall be removed by the Tenant upon termination
or expiration of this Lease. The Tenant shall repair any damage caused by the
removal of any alterations, additions or personal property from the Premises.
All personal property and equipment installed by Tenant during the Term
(“Removable Equipment”) shall be removed from the Premises and the Building upon
the expiration or earlier termination of the Term of this Lease.
Any alterations and additions, if required to be removed upon the termination or
expiration of this Lease as hereinabove provided, and all Removable Equipment
shall be removed by the Tenant with reasonable care and diligence, including the
capping off of all utility connections behind the adjacent interior finish, and
the restoration of such interior finish to the extent necessary so that the
Premises are left with complete wall, ceiling and floor finishes.
Section 4.3  - Construction Requirements for Alterations.
All construction work performed by or on behalf of the Tenant, including the
Tenant’s Initial Work (as hereinafter defined) (“Tenant’s Work”) shall be done
in a good and workmanlike manner employing only first class materials and in
compliance with the Rules and Regulations (as defined in Section 6.3) that apply
to construction, and with all applicable laws and all lawful ordinances,
regulations and orders of governmental authority and insurers of the Building.
The Landlord or Landlord’s authorized agent may (but without any implied
obligation to do so) inspect the work of the Tenant at reasonable times and
shall give notice of observed defects. Tenant’s Work and the installation of
furnishings shall always be coordinated in such manner as to maintain harmonious
labor relations on the Property and not to damage the Building or interfere with
Building construction or operation. Tenant’s Work shall be performed by
contractors or workmen first approved by the Landlord, which approval the
Landlord agrees not to unreasonably withhold, condition or delay (Landlord shall
provide its written consent or written notice of its reason for withholding
consent within ten (10) days of any request for consent from Tenant). The
Tenant, before starting any work, shall receive and comply with the Construction
Rules and Regulations attached hereto as Exhibit G and shall (i) cause the
Tenant’s contractors to comply therewith; (ii) obtain “builder’s risk” coverage
(in an amount that is reasonable given the quality and quantity of the work to
be undertaken) to enhance the insurance coverage otherwise required to be
carried by the Tenant hereunder; (iii) secure all licenses and permits necessary
for such work; (iv) deliver to the Landlord a statement of the names of its
general contractor (or construction manager) and subcontractors (x) who will be
performing work with a value in excess of $50,000.00, (y) who are to perform
electrical or plumbing work; or (z) are otherwise to perform work that will
affect the structure or base building systems of the
16



--------------------------------------------------------------------------------



Building, and the estimated cost to design and construct any Tenant’s Work; (v)
except with respect to the Tenant’s Initial Work, provide security satisfactory
to the Landlord in its reasonable discretion and consistent with the security
requirements for comparable work in comparable buildings in the Cambridge market
protecting the Landlord against liens arising out of the furnishing of such
labor and material; and (vi) cause each contractor to carry worker’s
compensation insurance in statutory amounts covering all the contractors’ and
subcontractors’ employees and commercial general liability insurance on an
occurrence basis with limits of $1,000,000 (individual) and $3,000,000
(aggregate) covering personal injury and death and property damage (all such
insurance to be written in companies approved reasonably by the Landlord and
insuring the Landlord, such individuals and entities affiliated with the
Landlord as the Landlord may designate, any ground lessor or mortgagee that the
Landlord may designate, and the Tenant as well as the contractors and to contain
a requirement for at least thirty (30) days’ notice to the Landlord prior to
cancellation, nonrenewal or material change), and deliver to the Landlord
certificates of all such insurance prior to the commencement of the applicable
Tenant’s Work. Tenant shall reimburse Landlord within 30 days after invoice for
any reasonable out-of-pocket third-party expenses, which, as provided in Section
4.5 herein, with respect to the Tenant’s Initial Work, shall not exceed Five
Thousand and 00/100 Dollars ($5,000.00), incurred by the Landlord in connection
with any request by the Tenant for consent to any alterations or additions
pursuant to this Article 4.
Section 4.4  - Payment for Tenant Alterations.
Except as otherwise set forth in Exhibit E attached hereto, Tenant agrees to pay
promptly when due the entire cost of any work done on the Premises by the
Tenant, its agents, employees or independent contractors, and not to cause or
permit any liens or notice of intent to file a lien for labor or materials
performed or furnished in connection therewith to attach to the Premises or the
Property and promptly to discharge (or bond over in a manner reasonably
satisfactory to Landlord) any such liens which may so attach. If any such lien
or notice of intent to file a lien shall be filed against the Premises or the
Property and the Tenant shall fail to cause such lien or notice to be discharged
within fifteen (15) days after receipt by the Tenant of notice of the filing
thereof, the Landlord may cause such lien or notice to be discharged by payment
or otherwise without investigation as to the validity thereof or as to any
offsets or defenses which the Tenant may have with respect to the amount
claimed. The Tenant shall reimburse the Landlord, as additional rent, for any
cost so incurred and shall indemnify and hold harmless the Landlord from and
against any and all claims, costs, damages, liabilities and expenses (including
reasonable attorneys’ fees) which may be incurred or suffered by the Landlord by
reason of any such lien or its discharge.
Section 4.5  - Tenant’s Initial Work.
Tenant shall have the right to perform initial work to the Premises following
the Commencement Date (the “Tenant’s Initial Work”) to prepare the Premises for
the conduct of Tenant’s business. The construction of the Tenant’s Initial Work
shall be done in accordance with the terms of this Article IV and Exhibit E
attached hereto, and pursuant to plans prepared by Tenant which shall have been
approved by Landlord, which approval will not unreasonably
17



--------------------------------------------------------------------------------



be withheld. Additionally, and subject to the terms set forth herein, Tenant may
hire its own contractor, architect and engineer for the construction of the
Tenant’s Initial Work, subject to the approval of the Landlord, which shall not
be unreasonably withheld. There shall be no construction oversight fee paid to
Landlord. However, Landlord shall be reimbursed up to Five Thousand and 00/100
Dollars ($5,000.00) for any third party out of pocket costs incurred by Landlord
in the review and approval of Tenant’s plans, specifications, improvements and
construction for the Tenant’s Initial Work.
ARTICLE V 
RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES


Section 5.1  - Maintenance of Building and Common Areas by Landlord.
Except as otherwise provided in Article 8, Landlord shall make such repairs to
the foundation, roof, exterior walls (including exterior glass), floor slabs,
elevators, base building mechanical, plumbing and electrical and life safety
systems (to the extent serving more than one tenant), and any other base
structural elements of the Building as may be necessary to keep them in good
order, condition and repair, and make such repairs to the mechanical systems and
equipment serving the Building, except for any mechanical, plumbing and
electrical systems and equipment that serve the Premises exclusively (“Tenant’s
Dedicated Mechanical Systems and Equipment”), and other Common Areas as are
necessary to keep them in good order, condition and repair. The Landlord shall
further perform the services designated as Landlord’s Services on Exhibit C.
Costs and expenses incurred by the Landlord under this Section 5.1 shall be
included in Operating Expenses of the Property as permitted under Section 3.3.
Subject to Section 7.5, the Tenant shall be responsible for 100% of the cost of
any repair to the Premises, the Building, or the Land caused by the negligence
or misconduct of the Tenant, or any agent, employee, contractor or invitee of
the Tenant, notwithstanding anything to the contrary provided in Section 3.3.
Section 5.2  - Maintenance of Premises by Tenant.
The Tenant shall keep and maintain in good order, condition and repair the
Premises and every part thereof and all of Tenant’s Dedicated Mechanical Systems
and Equipment, reasonable wear and tear and damage by fire or other casualty
excepted (provided that subject to Section 7.5, the Landlord shall be
responsible for damage caused by the fault or neglect of the Landlord, or the
Landlord’s agents, employees or contractors), excluding those repairs for which
the Landlord is responsible pursuant to Sections 5.1, 8.1 and 8.5. The Tenant
shall not permit or commit any damage (waste), and the Tenant shall, subject to
Section 7.5, be responsible for the cost of repairs which may be made necessary
by reason of damage to the Property caused by the negligence or misconduct of
the Tenant, or any of the contractors, employees, agents or invitees of the
Tenant. Mechanical, HVAC, and all systems and equipment shall be maintained in
good order, condition and repair consistent with prevailing standards at
comparable first class leased laboratory buildings, reasonable wear and tear,
damage by fire or other casualty, and subject to
18



--------------------------------------------------------------------------------



Section 7.5, damage caused by the fault or neglect of the Landlord, or the
Landlord’s agents, employees, or contractors excepted.
Section 5.3  - Delays in Landlord’s Services.
The Landlord shall not be liable to the Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of the Landlord or its agents entering the Premises for any
purposes authorized in this Lease, or for repairing the Premises or any portion
of the Building. In case the Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on the Landlord’s part, by reason of
any External Cause, the Landlord shall not be liable to the Tenant therefor,
nor, except as expressly otherwise provided in this Lease, shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises.
The Landlord reserves the right to stop any service or utility system the
Landlord provides or causes to be provided under this Lease when necessary by
reason of accident or emergency or exercise of Landlord’s rights pursuant to
Section 2.3 hereof, or until necessary repairs have been completed; provided,
however, that in each instance of stoppage, the Landlord shall exercise
reasonable diligence to eliminate the cause thereof. Except in case of emergency
repairs, the Landlord will give the Tenant reasonable advance written notice of
the contemplated stoppage and will use reasonable efforts to avoid unnecessary
inconvenience to the Tenant by reason thereof. To the extent that the Landlord
is providing or causing to be provided heat, light or any utility or service, in
no event shall the Landlord have any liability to the Tenant for the
unavailability of the same to the extent that such unavailability is caused by
External Causes, provided, however, that the Landlord is obligated to exercise
reasonable efforts to restore such services or utility systems’ operation.
If (i) the unavailability of heat, light or any utility or service provided or
required to be provided by the Landlord, or the presence of Hazardous Materials
in the Premises that is required to be removed or remediated pursuant to Section
5.5 herein, renders all or any portion of the Premises untenantable for the
Tenant’s use as permitted under this Lease, (ii) such untenantability is not due
in whole or in part to the acts or omissions of Tenant, its agents, employees,
contractors or invitees or any other party claiming by, through or under Tenant,
and (iii) Tenant is reasonably unable to use or conduct and does not conduct its
operations in the affected part or all of the Premises for more than five (5)
business days after receipt of written notice of such untenantability from
Tenant, Tenant shall receive an equitable and proportionate abatement of rent
(including but not limited to abatement of Tenant’s Tax Expenses and Tenant’s
Operating Expenses), taking into account the extent of the Tenant’s loss of use
of the Premises, for the period of time following the expiration of such five
(5) business day period that Tenant is reasonably unable to use or conduct its
operations on part or all of the Premises, and Tenant shall be entitled to
terminate this Lease if Landlord is unable to restore such services within six
(6) months from the date of interruption. Tenant shall have the right to
terminate this Lease as aforesaid by written notice to Landlord at any time
after the expiration of such six (6) month
19



--------------------------------------------------------------------------------



period for so long as such interruption in service continues and the Premises
remains untenantable and/or Tenant is reasonably unable to use or conduct its
operations therein as a result, and such termination shall be effective as of
the date that is thirty (30) days following Landlord’s receipt of Tenant’s
termination notice unless such interruption is restored prior to the effective
termination date. For all purposes of this Lease, if Tenant has responsibility
for maintenance and repair of any aspect of the Building or any equipment or
system therein, the functioning and performance of the same shall be the
responsibility of the Tenant under this Lease, and shall in no event constitute
a service or utility system that the Landlord provides or causes to be provided
under this Lease.
Section 5.4 Tenant’s Responsibilities Regarding Hazardous Materials.
Tenant covenants and agrees that Tenant shall not use, generate, store or
dispose, nor shall the Tenant suffer or permit the use, generation, storing or
disposal in the Premises or otherwise by any of Tenant’s contractors, licensees,
invitees, agents or employees, of any oil, toxic substances, hazardous wastes or
hazardous materials (collectively, “Hazardous Materials”) in, on or about the
Premises, the Building or the Land, except for reasonable amounts of chemicals
such as adhesives, lubricants, ink, solvents and cleaning fluids of the kind and
in amounts and in the manner customarily found and used in business offices in
order to conduct its business at the Premises for the Permitted Use (which
Permitted Use is set forth on Exhibit A) and to maintain and operate the
business machines located in the Premises provided that the same are stored and
maintained strictly in accordance with all applicable laws. Tenant covenants and
agrees that the Tenant shall comply with all applicable laws and regulations in
handling and disposing of materials used in its research and other uses of the
Premises, whether or not considered Hazardous Materials, and no dumping,
flushing or other introduction of Hazardous Materials or such other
inappropriate materials into the septic, sewage or other waste disposal systems
serving the Premises shall occur, except as specifically permitted by law or
regulation and subject to the conditions and qualifications imposed by any
governmental license or permit. Tenant covenants and agrees that the Tenant
shall, at its sole cost, promptly remove or remediate all Hazardous Materials
that are found upon the Premises, the Building or the Land by virtue of the
failure of the foregoing covenants and agreements to have been fulfilled, or
otherwise as the result of the act or omission of Tenant, its agents, employees,
contractors or invitees or any other party claiming by, through or under Tenant,
in a manner complying with all applicable laws and regulations and the
provisions of this Lease. If the Tenant should have any responsibility under
this Section 5.4 to remove or remediate Hazardous Materials, the Tenant shall
keep the Landlord reasonably informed as to the status of the environmental
condition at issue, promptly furnish to the Landlord copies of all regulatory
filings with any governmental regulatory agencies in connection therewith, and
substantiate the performance of its obligations under this Section 5.4. At the
expiration or earlier termination of the Term, the Tenant shall promptly remove
or remediate any Hazardous Materials from the Premises in a manner consistent
with accepted “best practices” and in compliance with all legal requirements
relating to the closure of laboratory facilities and disposal of equipment and
supplies therein.
If Tenant’s transportation, storage or use of Hazardous Materials on the
Premises results in the release onto or other contamination of any portion of
the Property or adjacent areas,
20



--------------------------------------------------------------------------------



including building or parking areas, soil or surface or ground water, or loss or
damage to person(s) or property, without limitation, Tenant agrees to: (a)
notify Landlord immediately of any release, threat of release, contamination,
claim of contamination, loss or damage and (b) after consultation with Landlord,
clean up the release, threat of release, or contamination as required by all
applicable statutes, regulations and standards. In the event of such
contamination, Tenant agrees to cooperate with Landlord, as Landlord may
reasonably request, and provide such documents, affidavits and information as
may be reasonably requested by Landlord (1) to comply with any applicable laws,
and/or (2) for any other reason deemed necessary by Landlord in its reasonable
discretion. Tenant shall notify Landlord promptly in the event of any spill or
other release of any Hazardous Materials at, in, on, under or about the Premises
that is required to be reported to a governmental authority under any applicable
laws, shall promptly forward to Landlord copies of any notices received by
Tenant relating to alleged violations of any applicable laws and shall promptly
pay when due any fine or assessment against Landlord, Tenant, or the Premises
relating to any violation during the Term of any applicable laws by Tenant, its
employees, agents, or independent contractors, or with respect to the Premises
or the remainder of the Property. If any governmental authority files a lien
against the Premises or the remainder of the Property due to any act or
omission, intentional or unintentional, of Tenant, its agents, or employees, or
for which Tenant is responsible, resulting in the releasing, spilling, leaking,
leaching, pumping, emitting, pouring, emptying or dumping of any Hazardous
Materials, Tenant shall, within fifteen (15) days from the date that Tenant is
first given notice of such lien (or within such shorter period of time as may be
specified by Landlord if such governmental authority takes steps to cause the
Premises to be sold pursuant to such lien) either (A) pay the claim and remove
the lien or (B) furnish a cash deposit, bond or such other security as is
reasonably satisfactory in all respects to Landlord and sufficient to discharge
the lien completely. Tenant shall defend, indemnify and hold Landlord and the
Landlord Parties harmless from and against any damages, liability or expense
associated with claims by governmental or other third parties arising out of the
presence, removal or remediation of Hazardous Materials for which Tenant is
responsible for removal or remediation under this Section 5.4.
Section 5.5 Landlord’s Responsibilities Regarding Hazardous Materials.
During the Term of this Lease, if the removal or remediation of Hazardous
Materials from the Premises, Building or Land is required to be undertaken by
applicable laws, then except to the extent such obligation is the responsibility
of the Tenant under Section 5.4 hereof, Landlord covenants and agrees to
undertake the same without charge to the Tenant or, if another tenant in the
Building is responsible for such removal or remediation, to use all commercially
reasonable efforts to enforce such tenant’s obligations. Without limitation of
the foregoing, if necessary to comply with any applicable legal requirements,
should any existing environmental condition of the Land require the removal or
remediation of Hazardous Materials, Landlord shall perform such removal or
remediation, without charge to the Tenant, when and if required by applicable
legal requirements. The Landlord shall keep the Tenant reasonably informed as to
the status of the environmental condition at issue, promptly furnish to the
Tenant copies of all regulatory filings with any governmental regulatory
agencies in connection therewith, and substantiate the performance of its
obligations under this Section 5.5. Tenant shall have no
21



--------------------------------------------------------------------------------



liability for any environmental condition or violation of law that exists in the
Premises as of the date of this Lease.
ARTICLE VI 
TENANT COVENANTS
The Tenant covenants during the Term and for such further time as the Tenant
occupies any part of the Premises:
Section 6.1  - Permitted Uses.
The Tenant shall occupy the Premises only for the Permitted Uses, and shall not
injure or deface the Premises or the Property, nor permit in the Premises any
auction sale. The Tenant shall not permit in the Premises any nuisance, or the
emission from the Premises of any reasonably objectionable noise, odor or
vibration, nor use or devote the Premises or any part thereof for any purpose
which is contrary to law or ordinance or liable to invalidate or increase
premiums (above those normally incurred for the Permitted Uses) for any
insurance on the Building or its contents (unless the Tenant pays for any such
increase in premiums and provided such actions do not interfere with the use and
enjoyment of the Land by the Landlord, other tenants, visitors or invitees of
the Building) or liable to render necessary any alteration or addition to the
Building, nor commit or permit any waste in or with respect to the Premises, nor
shall Tenant overload existing electrical or other Building systems.
Section 6.2  - Laws and Regulations.
The Tenant shall comply with all federal, state and local laws, regulations,
ordinances, executive orders, federal guidelines, and similar requirements in
effect from time to time, including, without limitation, City of Cambridge
ordinances and all such requirements relating to Tenant’s occupancy and use of
the Premises and Hazardous Materials. Tenant shall also conform to recognized
“best practices” standards with respect to the physical aspects of its
operations carried on within the Premises. Tenant shall have the right to
contest any notice of violation for any of the foregoing by appropriate
proceedings diligently conducted in good faith.
Section 6.3  - Rules and Regulations.
The Tenant agrees to comply with the Rules and Regulations set forth in Exhibit
F and such other reasonable and non-discriminatorily enforced rules and
regulations of general applicability (“Rules and Regulations”) as (i) may from
time to time be made by the Landlord of which the Tenant is given written
advance notice, so far as the same relate to the use of the Building, the Land
and the Tenant’s appurtenant parking privileges and (ii) may from time to time
be promulgated with respect to all or any portion of the Building (including
without limitation pursuant to the Declaration of Covenants). The Tenant shall
not obstruct in any manner any portion of the Property not hereby leased; and,
except as set forth in this Lease, shall not permit the placing of any signs,
awnings or flagpoles, or the like, visible from outside the Building. Tenant
shall not place or permit to be placed curtains, blinds or shades or similar
window treatments visible from outside the Building in the Premises, except as
may be otherwise
22



--------------------------------------------------------------------------------



approved by Landlord. Landlord shall provide, at the Landlord’s expense, a
Building standard listing of Tenant’s name in all multi-tenant Building
directories. Subject to Tenant’s compliance with Article IV, Tenant shall have
the right to install, at Tenant’s sole cost and expense, one (1) sign with its
corporate logo at the entrance to the Premises, subject to the prior approval of
such sign by Landlord, which approval shall not be unreasonably withheld or
delayed.
Section 6.4  - Safety Compliance.
The Tenant shall keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulations of any public authority because of
the manner of use made by the Tenant and to procure all licenses and permits so
required because of such manner of use and, if requested by the Landlord, do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way the Tenant’s Permitted
Uses.
Section 6.5  - Landlord’s Entry.
The Tenant shall permit the Landlord and its agents (which agents shall be
identified to Tenant and reasonably approved by Tenant for entry), after at
least forty-eight (48) hours’ prior notice except in the case of emergencies,
and at times reasonably acceptable to Tenant, to enter the Premises at all
reasonable hours for the purpose of inspecting or making repairs to the same,
monitoring Tenant’s compliance with the requirements and restrictions set forth
in this Lease, and for the purpose of showing the Premises to prospective
purchasers and mortgagees at all reasonable times and to prospective tenants
within nine (9) months of the end of the Term provided that in connection with
such entry, Tenant may provide procedures reasonably designed so as not to
jeopardize Tenant’s trade secrets, proprietary technology or critical business
operations, including accompaniment of all such persons by an employee of the
Tenant. In case of an emergency, the Landlord shall make good faith efforts to
notify the Tenant in person or by telephone prior to such entry, and in any
event, the Landlord shall notify Tenant promptly after such entry.
Section 6.6  - Floor Load.
The Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry, and
which is allowed by law. The Tenant’s machines and mechanical equipment shall be
placed and maintained by the Tenant at the Tenant’s expense in settings
sufficient to absorb or prevent vibration or noise that may be transmitted to
the Building structure.
Section 6.7  - Personal Property Tax.
The Tenant shall pay promptly when due all taxes which may be imposed upon
personal property (including, without limitation, fixtures and equipment) in the
Premises to whomever assessed. Tenant shall have the right to contest the
validity or amount of any such taxes by appropriate proceedings diligently
conducted in good faith.

23



--------------------------------------------------------------------------------



Section 6.8  - Assignment and Subleases.
The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise transfer
this Lease, or sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) the whole or any part of the Premises
without, in each instance, having first received the consent of the Landlord
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as specifically permitted herein, any assignment or sublease made without such
consent shall be void. The Landlord shall not be deemed to be unreasonable in
withholding its consent to any proposed assignment or subletting by the Tenant
based on any of the following factors:
(a) The business of the proposed occupant is not consistent with the image and
character which the Landlord desires to promote for the Building.
(b) The proposed assignment, mortgage or pledge would in any way materially
diminish Landlord’s rights with respect to the Premises.
(c) The proposed occupant is not sufficiently creditworthy in the reasonable
opinion of Landlord based on a comparison of the creditworthiness of other
similarly-situated companies in the same industry as the proposed occupant.
Notwithstanding anything to the contrary contained in this Section, Tenant shall
have the right to assign or otherwise transfer this Lease or the Premises, or
part of the Premises, without obtaining the prior consent of Landlord, (y) to
its parent corporation, to a wholly owned subsidiary, to a corporation which is
wholly owned by the same corporation which wholly owns Tenant, to an entity
directly or indirectly controlling, controlled by or under common control with
Tenant, any entity owning or controlling fifty percent (50%) or more of the
outstanding voting interest of Tenant, or any entity of which Tenant owns or
controls fifty percent (50%) or more of the voting interests, provided that (i)
the transferee shall, prior to the effective date of the transfer, deliver to
Landlord instruments evidencing such transfer and its agreement to assume and be
bound by all the terms, conditions and covenants of this Lease to be performed
by Tenant, all in form reasonably acceptable to Landlord, and (ii) at the time
of such transfer there shall not be an uncured Event of Default under this
Lease; or (z) to the purchaser of all or substantially all of its assets, any
entity resulting from the merger or consolidation of Tenant, any successor
entity resulting from a bona fide reorganization or Tenant, or to any entity
into which the Tenant may be merged or consolidated (along with all or
substantially all of its assets) (the “Acquiring Company”), provided that (i)
the net assets of the Acquiring Company at the time of the transfer or merger
shall not be less than Two Hundred Fifty Million Dollars ($250,000,000.00), (ii)
the Acquiring Company continues to operate the business conducted in the
Premises consistent with the Permitted Uses described in Exhibit A hereto, (iii)
the Acquiring Company shall assume in writing, in form reasonably acceptable to
Landlord, all of Tenant’s obligations under this Lease, (iv) Tenant shall
provide to Landlord such additional information regarding the Acquiring Company
as Landlord shall reasonably request, and (v) Tenant shall pay Landlord’s
reasonable expenses incurred in connection therewith (up to a maximum amount of
$5,000.00). The transfers described in this paragraph are referred to
hereinafter as “Permitted Transfers.” Notwithstanding any other provision of
this Lease, any public offering of shares or other
24



--------------------------------------------------------------------------------



ownership interest in Tenant or any private equity financing of Tenant by one or
more investors who regularly invest in private companies shall not be deemed an
assignment and shall not be subject to Landlord approval.
Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, the Tenant named herein (to the extent that the Tenant
continues to exist as a distinct entity separate and apart from the entity to
which the Lease is assigned) shall remain fully and primarily liable for the
obligations of the tenant hereunder, including, without limitation, the
obligation to pay Annual Fixed Rent and Additional Rent provided under this
Lease.
Landlord shall consent, or set forth in reasonable detail any reason for
disapproval, within ten (10) business days of request and receipt of the
information or items described in (z)(i) and (iii) above. In the event that
Landlord fails to respond with ten (10) business days, Tenant shall send a
second written notice requesting consent to Landlord, which states that
Landlord’s failure to respond within five (5) business days after receipt of the
second notice shall be deemed approval.
The Tenant shall give the Landlord notice of any proposed sublease or
assignment, whether or not the Landlord’s consent is required hereunder,
specifying the provisions of the proposed subletting or assignment, including
(i) the name and address of the proposed subtenant or assignee, (ii) a copy of
the proposed subtenant’s or assignee’s most recent annual financial statement,
(iii) all of the material terms and provisions upon which the proposed
subletting or assignment is to be made, and (iv) such other information
concerning the proposed subletting or assignment and/or the proposed subtenant
or assignee as Landlord shall reasonably request provided Landlord requests such
other information with five (5) business days after receipt of Tenant’s request.
The Tenant shall reimburse the Landlord promptly for reasonable legal and other
expenses incurred by the Landlord in connection with any request by the Tenant
for consent to any assignment or subletting, in the aggregate amount of up to
$5,000.00. If this Lease is assigned, or if the Premises or any part thereof is
sublet or occupied by anyone other than the Tenant, the Landlord may, at any
time during the continuance of an Event of Default hereunder without cure,
collect rent and other charges from the assignee, sublessee or occupant and
apply the net amount collected to the rent and other charges herein reserved,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of the prohibitions contained in this Section 6.8 or the acceptance of
the assignee, sublessee or occupant as a tenant, or a release of the Tenant from
the further performance by the Tenant of covenants on the part of the Tenant
herein contained. After deducting reasonable and ordinary sublease transaction
expenses which shall be limited to any broker’s commissions, architectural and
engineering fees, alteration costs and allowances for the assignee or subtenant,
and reasonable legal fees, the Tenant shall pay to the Landlord fifty percent
(50%) of any amounts the Tenant receives from any subtenant or assignee as rent,
additional rent or other forms of compensation or reimbursement other than those
which are less than or equal to the then due and payable proportionate monthly
share of Annual Fixed Rent, Additional Rent and all other monies due to Landlord
pursuant to this Lease (allocable in the case of a sublease to that portion of
the Premises being subleased). The consent by the Landlord to an assignment or
subletting shall not be construed to relieve the Tenant from
25



--------------------------------------------------------------------------------



obtaining or waive or release the covenant in the Lease that Tenant obtain the
express consent in writing of the Landlord to any further assignment or
subletting.
Landlord may elect, prior to approving or disapproving any proposed assignment
or sublease of more than fifty percent (50%) of the entire Premises for all or
substantially all of the remaining Term, to repossess the portion of the
Premises that was proposed to be subleased or assigned, provided that such
repossession shall not take effect earlier than thirty (30) days after the
proposal by Tenant of a proposed assignment or sublease of more than fifty
percent (50%) of the entire Premises for all or substantially all of the
remaining Term. Landlord shall, within ten (10) business days after Tenant’s
request for consent, notify Tenant of Landlord’s exercise of its right to
recapture such portion of the Premises in accordance with the terms of this
Section. Landlord may thereafter lease such portion of the Premises in such a
manner as the Landlord may in its sole discretion determine. In the event
Landlord elects to repossess the Premises as provided above, then all of the
Tenant’s rights and obligations hereunder with respect to such portion of the
Premises shall cease and shall be of no further force and effect. The provisions
of this paragraph shall not apply to Permitted Transfers. Notwithstanding
anything herein to the contrary, Tenant shall be permitted to submit notice to
Landlord of its intention to enter into an assignment or a sublease of more than
fifty percent (50%) of the entire Premises for all or substantially all of the
remaining Term, prior to naming a proposed assignee or subtenant, in which event
Landlord shall, within forty-five (45) days thereafter, notify Tenant of
Landlord's exercise of its right to recapture such portion of the Premises in
accordance with the terms of this Section. If Landlord shall not exercise such
right to recapture in the event of a proposed assignment of this Lease, or a
sublet of more than fifty percent (50%) of the entire Premises for all or
substantially all of the remaining Term, any recapture right shall be deemed
waived with respect to such space in connection with a subsequent assignment or
sublease of the same premises submitted to Landlord for consent within nine (9)
months after the expiration of Landlord’s 45-day recapture election period;
provided that any assignment or subletting shall in all events remain subject to
Landlord’s reasonable approval as provided in this Section 6.8. For avoidance of
doubt, if Landlord has waived its recapture right prior to Tenant naming a
proposed assignee or subtenant, Landlord shall not have a right to recapture
once the proposed assignee or subtenant has been identified and presented for
Landlord’s approval.
ARTICLE VII 
INDEMNITY AND INSURANCE
Section 7.1  - Indemnity.
(a) To the maximum extent this agreement may be made effective according to law
and subject to the waivers set forth in Section 7.5 below, Tenant agrees to
indemnify and save harmless Landlord and Landlord’s managing agent,
beneficiaries, partners, subsidiaries, affiliates, officers, directors, agents,
employees, and any Superior Lessor and Superior Mortgagee (the “Landlord
Parties”) from and against all claims, loss, cost, damage or expense of whatever
nature arising: (i) from any accident, injury or damage whatsoever to any
person, or to the property of any person, occurring in the Premises; (ii) from
any accident, injury or damage occurring outside of the Premises but
26



--------------------------------------------------------------------------------



on the Property or at the Park where such accident, damage or injury results or
is claimed to have resulted from an act or omission on the part of Tenant or
Tenant’s agents, employees or contractors; or (iii) in connection with the
conduct or management of the Premises or of any business therein, or any thing
or work whatsoever done, or any condition created (other than by Landlord) in
the Premises; and, in any case, occurring after the date of this Lease until the
end of the Term of this Lease and thereafter so long as Tenant is in occupancy
of any part of the Premises, provided that the foregoing indemnity shall not
include any cost or damage arising from any act, omission or negligence of the
Landlord, or the Landlord’s agents, employees or contractors.
(b) To the maximum extent this agreement may be made effective according to law
and subject to the waivers set forth in Section 7.5 below, Landlord agrees to
defend, indemnify and save harmless Tenant from and against all claims, loss,
cost, damage or expense (including but not limited to reasonable attorneys’
fees) of whatever nature arising out of all acts, failures, omissions or
negligence of Landlord, or its agents, employees, or contractors, except to the
extent that such claims, loss, cost, damage or expense is due to the willful
misconduct or act, omission or neglect of Tenant, its agents, contractors,
employees, licensees, invitees or servants.
(c) The foregoing indemnities and hold harmless agreements shall include
indemnity against reasonable attorneys’ fees and all other costs, expenses and
liabilities incurred in connection with any such claim or proceeding brought
thereon, and the defense thereof.
Section 7.2  - Liability Insurance.
Tenant agrees to maintain in full force from the date upon which the Tenant
first enters the Premises for any reason, throughout the Term, and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, a policy of
commercial general liability insurance under which the Landlord (and any
individuals or entities affiliated with the Landlord, any ground lessor and any
holder of a mortgage on the Property of whom the Tenant is notified by the
Landlord) and the Tenant are named as additional insureds, and under which the
insurer provides a contractual liability endorsement insuring against all cost,
expense and liability arising out of or based upon any and all claims,
accidents, injuries and damages described in Section 7.1, in the broadest form
of such coverage from time to time available. Each such policy shall be
noncancellable and nonamendable (to the extent that any proposed amendment
reduces the limits or the scope of the insurance required in this Lease) with
respect to the Landlord and such ground lessors and mortgagees without thirty
(30) days’ prior notice to the Landlord and such ground lessors and mortgagees
and at the election of the Landlord either a certificate of insurance or a
duplicate original policy shall be delivered to the Landlord. The minimum limits
of liability of such insurance as of the Commencement Date shall be Five Million
Dollars ($5,000,000.00) in the aggregate for combined bodily injury (or death)
and damage to property ($3,000,000.00 per occurrence), and from time to time
during the Term such limits of liability shall be increased to reflect such
higher limits as are customarily required pursuant to new leases of space in the
Boston‑Cambridge area with respect to similar properties and uses.

27



--------------------------------------------------------------------------------



Section 7.3  - Personal Property at Risk.
The Tenant agrees to maintain in full force at all times throughout the Term,
policy(s) of all risk property damage insurance naming Landlord (and the
Additional Named Insureds) and the Tenant as insureds as their interests may
appear, covering all of Tenant’s leasehold improvements and alterations to the
extent of their full replacement costs as updated from time to time during the
Term.
The Tenant agrees that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of the Tenant and of all persons
claiming by, through or under the Tenant may be on the Premises or elsewhere in
the Building or on the Property or parking facilities provided hereby, shall be
at the sole risk and hazard of the Tenant, and if the whole or any part thereof
shall be destroyed or damaged by fire, water or otherwise, or by the leakage or
bursting of water pipes, steam pipes, or other pipes, by theft or from any other
cause, no part of said loss or damage is to be charged to or be borne by the
Landlord, except that, subject to the waivers set forth in Section 7.5 below,
the Landlord shall in no event be exonerated from any liability to the Tenant or
to any person, for any injury, loss, damage or liability to the extent caused by
the gross negligence or willful misconduct of Landlord or Landlord’s agents,
employees, or contractors.
Section 7.4  - Landlord’s Insurance.
The Landlord shall carry such casualty and liability insurance upon and with
respect to operations at the Building, as may from time to time be deemed
reasonably prudent by the Landlord or required by any mortgagee holding a
mortgage thereon or any ground lessor of the Land, and in any event, insurance
against loss by fire and the risks now covered by extended coverage endorsement
No. 4 in an amount equal to the replacement value of the Building, exclusive of
foundations, site preparation and other nonrecurring construction costs.
Section 7.5  - Waiver of Subrogation.
Any property insurance carried by either party with respect to the Building,
Land, Premises, parking facilities or any property therein or occurrences
thereon shall, without further request by either party, include a clause or
endorsement denying to the insurer rights of subrogation against the other party
to the extent rights have been waived by the insured prior to occurrence of
injury or loss. Each party, notwithstanding any provisions of this Lease to the
contrary, hereby waives any rights of recovery against the other for injury or
loss to property, including, without limitation, injury or loss to property
caused by negligence of such other party, the loss from which is covered by
insurance then being carried by them or which loss would have been covered had
the party carried the insurance coverages and amounts required of them under
this Lease to the extent of the limits of insurance carried with respect
thereto, less the amount of any deductible. Any deductibles and such
self-insured retentions shall be deemed to be “insurance” for purposes of this
waiver.
ARTICLE VIII 

28



--------------------------------------------------------------------------------



CASUALTY AND EMINENT DOMAIN
Section 8.1  - Restoration Following Casualties.
If, during the Term, the Building or the Premises shall be damaged by fire or
casualty, subject to termination rights of the Landlord and the Tenant provided
below in this Article 8, the Landlord shall proceed promptly to exercise
diligent efforts to restore, or cause to be restored, the Building to
substantially the condition thereof just prior to time of such damage (exclusive
of improvements, alterations and property required to be insured by Tenant under
this Lease), but the Landlord shall not be responsible for delay in such
restoration which may result from External Causes or due to any acts or
omissions of Tenant or any of Tenant’s agents, employees or contractors.
Provided that the Landlord complies with its obligations to carry casualty
insurance in accordance with Section 7.4, the Landlord shall have no obligation
to expend in the reconstruction of the Building more than the sum of the amount
of any deductible and the actual amount of insurance proceeds made available to
the Landlord by its insurer, and any additional costs associated with changes to
the Premises desired by the Tenant and permitted by Article 4 shall be paid by
the Tenant in the manner reasonably required by the Landlord. Any restoration of
the Building or the Premises shall be altered to the extent necessary to comply
with then current and applicable laws and codes. The Landlord shall, as soon as
possible after any casualty, but in any event no later than sixty (60) days
after such casualty, provide to the Tenant a reasonable written estimate
(“Contractor’s Estimate”) from a reputable construction or design professional
as to the time frame within which the Landlord will be able to repair the
casualty damage and the cost of repairing such damage.
Section 8.2  - Landlord’s Termination Election.
If the Landlord reasonably determines, based upon the Contractor’s Estimate,
that (a) the amount of insurance proceeds available to the Landlord is
insufficient to cover the cost of restoring the Building by more than the amount
of any deductible, or (b) the Landlord will be unable to restore the Building
within nine (9) months from the date of such casualty, then the Landlord may
terminate this Lease by giving notice to the Tenant. Any such termination shall
be effective on the date designated in such notice from the Landlord, but in any
event not later than sixty (60) days after such notice, and if no date is
specified, effective upon the delivery of such notice. Failure by the Landlord
to give the Tenant notice of termination within sixty (60) days following the
occurrence of the casualty shall constitute the Landlord’s agreement to restore
the Building as contemplated in Section 8.1.
Section 8.3  - Tenant’s Termination Election.
If, based upon the Contractor’s Estimate, the time period for repairing any
casualty damage will exceed nine (9) months after the date of any casualty, then
the Tenant shall have the right, exercisable by written notice given on or
before the date thirty (30) days after the Landlord gives to the Tenant the
Contractor’s Estimate, to terminate this Lease.
If neither the Landlord nor the Tenant exercise their termination rights, but
the Landlord has failed to restore the Building within the sixty (60) days
following the expiration of the period of restoration set forth in the
Contractor’s Estimate, such period to be subject, however, to
29



--------------------------------------------------------------------------------



extension where the delay in completion of such work is due to External Causes
or delays caused by Tenant but in no event beyond an additional two (2) months
of extension for External Causes), the Tenant shall have the right to terminate
this Lease at any time after the expiration of such period (in either case, as
extended by delay due to External Causes or Tenant caused delays as aforesaid)
until the restoration is substantially completed, such termination to take
effect thirty (30) days following Landlord’s receipt of Tenant’s notice unless
such restoration is completed prior to such termination date. However, if the
Landlord has been diligently prosecuting the repair of all casualty and damage,
and if the Landlord reasonably determines at any time, and from time to time,
during the restoration, based upon certification by its architect or other
design professional, that such restoration will not be able to be completed
before the deadline date after which the Tenant may terminate this Lease under
this Section 8.3, and the Landlord specifies in a notice to Tenant to such
effect a later date that the Landlord estimates will be the date upon which such
restoration will be completed, then the Tenant may terminate this Lease within
thirty (30) days of the Landlord’s notice as aforesaid, failing which the
deadline date shall be extended to the date set forth in Landlord’s notice (as
extended by delay due to External Causes as aforesaid). The Landlord shall
exercise reasonable efforts to keep the Tenant advised of the status of
restoration work from time to time, and promptly following any request for
information during the course of the performance of the restoration work.
Section 8.4  - Casualty at Expiration of Lease.
If the Premises shall be damaged by fire or casualty in such a manner that the
Premises cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred twenty (120) days from the commencement of repair work and
such casualty or damage occurs within the last eighteen (18) months of the Term
(as the same may have been extended prior to such casualty or damage), either
party shall have the right, by giving notice to the other not later than sixty
(60) days after such casualty or damage, to terminate this Lease, whereupon this
Lease shall terminate as of the date of such casualty.
Section 8.5  - Eminent Domain.
Except as hereinafter provided, if the Premises, or such portion thereof as to
render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for continued occupancy for the purposes contemplated
under this Lease, shall be taken by condemnation or right of eminent domain, the
Landlord and the Tenant shall each have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after receipt by the Tenant of notice of the
effective date of such taking. If so much of the Building shall be so taken that
the Landlord reasonably determines, in good faith, that it would be necessary to
substantially alter the Building so that a rebuilt Building will not be
substantially similar to the Building before such taking, the Landlord shall
have the right to terminate this Lease by giving notice to the Tenant of the
Landlord’s desire to do so not later than thirty (30) days after the effective
date of such taking.
Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and
30



--------------------------------------------------------------------------------



occupation as nearly like the condition of the Premises prior to such taking as
shall be practicable, subject, however, to applicable laws and codes then in
existence. The Landlord shall have no obligation to expend in the aforesaid
restoration more than the proceeds of any award received in any condemnation or
eminent domain proceeding, or any sum paid in lieu thereof.
Section 8.6  - Rent After Casualty or Taking.
If the Premises shall be damaged by fire or other casualty, until the Lease is
terminated or the Premises is restored, the Annual Fixed Rent and Additional
Rent shall be justly and equitably abated and reduced according to the nature
and extent of the loss of use thereof suffered by the Tenant. In the event of a
taking which permanently reduces the area of the Premises, a just proportion of
the Annual Fixed Rent and applicable Additional Rent shall be abated for the
remainder of the Term.
Section 8.7 Temporary Taking.
In the event of any taking of the Premises or any part thereof for a temporary
use not in excess of twelve (12) months, (i) this Lease shall be and remain
unaffected thereby and Annual Fixed Rent and Additional Rent shall not abate,
and (ii) the Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the taking
which is within the Term.
Section 8.8 Taking Award.
Except as otherwise provided in Section 8.7, the Landlord shall have and hereby
reserves and accepts, and the Tenant hereby grants and assigns to the Landlord,
all rights to recover for damages to the Building and the Land, and the
leasehold interest hereby created, and to compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, the Tenant hereby grants and assigns to the
Landlord, all rights to such damages or compensation. Nothing contained herein
shall be construed to prevent the Tenant from prosecuting in any condemnation
proceedings a separate claim for relocation expenses and Tenant’s personal
property.


ARTICLE IX 
DEFAULT
Section 9.1  - Tenant’s Default.
Each of the following shall constitute an “Event of Default”:
(a) Failure on the part of the Tenant to pay the Annual Fixed Rent, Additional
Rent or other charges for which provision is made herein on or before the date
on which the same become due and payable, if such condition continues for five
(5) business days after written notice that the same are due; provided, however
if Tenant shall fail to pay any of the foregoing (after receipt by Tenant of
written notice from Landlord) when due
31



--------------------------------------------------------------------------------



two (2) times in any period of twelve (12) consecutive months, then Landlord
shall not be required to give notice to Tenant of any future failure to pay
during the remainder of the Term and any extension thereof, and such failure
shall thereafter constitute an Event of Default if not cured within five (5)
business days after the same are due.
(b) Failure on the part of the Tenant to perform or observe any other term or
condition contained in this Lease if the Tenant shall not cure such failure
within thirty (30) days after written notice from the Landlord to the Tenant
thereof, provided that in the case of breaches that are not reasonably
susceptible to cure within thirty (30) days through the exercise of due
diligence, then so long as the Tenant commences such cure within thirty (30)
days, and the Tenant diligently pursues such cure to completion, such breach
shall not be deemed to create an Event of Default.
(c) The taking of the estate hereby created on execution or by other process of
law; or a judicial declaration that the Tenant, or any guarantor of this Lease,
is bankrupt or insolvent according to law; or any assignment of the property of
the Tenant, or any guarantor of this Lease, for the benefit of creditors; or the
appointment of a receiver, guardian, conservator, trustee in bankruptcy or other
similar officer to take charge of all or any substantial part of the property of
Tenant, or any guarantor of this Lease, by a court of competent jurisdiction,
which officer is not dismissed or removed within ninety (90) days; or the filing
of an involuntary petition against the Tenant, or any guarantor of this Lease,
under any provisions of the bankruptcy act now or hereafter enacted if the same
is not dismissed within ninety (90) days; the filing by the Tenant, or any
guarantor of this Lease, of any voluntary petition for relief under provisions
of any bankruptcy law now or hereafter enacted.
If an Event of Default shall occur, then, in any such case, whether or not the
Term shall have begun, Landlord and its agents lawfully may, in addition to any
remedies for any preceding Event of Default and any remedies otherwise available
at law or equity, immediately or at any time thereafter without further demand
or notice in accordance with process of law, enter upon any part of the Premises
in the name of the whole or mail or deliver a notice of termination of the Term
of this Lease addressed to Tenant at the Premises or any other address herein,
and thereby terminate the Term and repossess the Premises as of Landlord’s
former estate. At Landlord’s election such notice of termination may be included
in any notice of default. Upon such entry or mailing the Term shall terminate,
all executory rights of Tenant and all obligations of Landlord will immediately
cease, and Landlord may expel Tenant and all persons claiming under Tenant and
remove their effects without any trespass and without prejudice to any remedies
for arrears of rent or prior breach; and Tenant waives all statutory and
equitable rights to its leasehold (including rights in the nature of further
cure or redemption, if any to the extent such rights may be waived). If Landlord
engages attorneys in connection with any failure to perform by Tenant hereunder,
Tenant shall reimburse Landlord for the reasonable fees of such attorneys on
demand as Additional Rent. Without implying that other provisions do not
survive, the provisions of this Article shall survive the Term or earlier
termination of this Lease.
Section 9.2  - Damages.

32



--------------------------------------------------------------------------------



In the event that this Lease is terminated, the Tenant covenants to pay to the
Landlord punctually all the sums (“Periodic Payments”) and perform all the
obligations which the Tenant covenants in this Lease to pay and to perform in
the same manner and to the same extent and at the same time as if this Lease had
not been terminated, and all of the Landlord’s expenses in connection with
reletting the Premises including, without limitation, all repossession costs,
brokerage commissions, fees for legal services and expenses of preparing the
Premises for such reletting. However, the Landlord may elect, at any time, to
demand that Tenant pay to Landlord in lieu of any further obligations to make
Periodic Payments, and payments on account of the Landlord’s reletting costs
thereafter accruing, as compensation, an amount (the “Lump Sum Payment”) equal
to the excess, if any, of the discounted present value of the total rent
reserved for the then remainder of the Term over the then discounted present
fair rental value of the Premises for the then remainder of the Term. The
discount rate for calculating such sum under the preceding clause (x) shall be
the then current rate of United States Treasury securities having a maturity
date as close as possible to the end of the Term (had the Lease not been
terminated). In calculating the rent reserved, there shall be included, in
addition to the Annual Fixed Rent and all Additional Rent, the value of all
other considerations agreed to be paid or performed by the Tenant over the
remainder of the Term. Should the parties be unable to agree on a fair rental
value for the purposes of determining the Lump Sum Payment under clause (x),
above, the matter shall be submitted, upon the demand of either party, to the
Boston office of the American Arbitration Association, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be real estate broker with at least ten years’ experience
marketing major office and laboratory projects in the Boston, Massachusetts
area. The parties agree that a decision of the arbitrator shall be conclusive
and binding upon them.
In calculating the Periodic Payments to be made by the Tenant under the
foregoing covenant, the Tenant shall be credited with the net proceeds of any
rent obtained by reletting the Premises, after deducting all the Landlord’s
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, fees for legal services and expenses
of preparing the Premises for such reletting, provided that Tenant shall never
be entitled to receive any portion of the re-letting proceeds, even if the same
exceed the rent originally due hereunder but Tenant shall be credited with such
excess amount to offset its obligation to Landlord. The Landlord may (i) relet
the Premises, or any part or parts thereof, for a term or terms which may, at
the Landlord’s option, exceed or be equal to or less than the period which would
otherwise have constituted the balance of the Term, and may grant such
concessions and free rent as the Landlord in its reasonable commercial judgment
considers advisable or necessary to relet the same, (ii) make such alterations,
repairs and improvements in the Premises as the Landlord in its reasonable
commercial judgment considers advisable or necessary to relet the same, and
(iii) any obligation to relet imposed by law shall be subject to the reasonable
requirements of Landlord to lease to high quality tenants on such terms (based
on then-market standards) as Landlord may from time to time deem appropriate and
to develop the Building and Park in a harmonious manner with an appropriate mix
of uses, tenants, floor areas and terms of tenancies, and the like, and Landlord
shall not be obligated to relet the Premises to any party to whom Landlord or
its affiliate may desire to lease other available space in the Park. No action
of the Landlord in accordance with foregoing or failure to relet or to collect
rent under reletting shall operate to release or reduce the Tenant’s liability.
The Landlord shall be entitled
33



--------------------------------------------------------------------------------



to seek to rent other properties of the Landlord prior to reletting the Premises
without being in breach of any obligation to the Tenant.
Section 9.3  - Cumulative Rights.
The specific remedies to which either party may resort under the terms of this
Lease are cumulative and, except as expressly set forth herein, are not intended
to be exclusive of any other remedies or means of redress to which it may be
lawfully entitled in case of any breach or threatened breach by the other party
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, each party shall be entitled to seek the restraint by injunction of
the violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to a decree compelling specific
performance of any such covenants, conditions or provisions. Nothing contained
in this Lease shall limit or prejudice the right of the Landlord to prove for
and obtain in proceedings for bankruptcy, insolvency or like proceedings by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.
Section 9.4  - Landlord’s Self‑help.
If there shall be an Event of Default, or if emergency circumstances should
exist where, upon the giving of notice or passage of time, such circumstances
would constitute an Event of Default, then the Landlord shall have the right,
but not the obligation, after the giving by the Landlord of notice thereof to
the Tenant (except in case of emergency circumstances in which case no prior
notice need be given), to perform such obligation. In the event the Landlord
exercises its rights under this Section 9.4 in case of emergency, the Landlord
shall notify the Tenant as soon as reasonably possible after the taking of such
action. The Landlord may exercise its rights under this Section without waiving
any other of its rights or releasing the Tenant from any of its obligations
under this Lease. The Tenant shall be liable to the Landlord for all of the
Landlord’s reasonable costs associated with effecting such cure.
Section 9.5  - Enforcement Expenses; Litigation.
Each party hereto shall promptly reimburse the other for all costs and expenses,
including without limitation reasonable legal fees, incurred by such party in
exercising and enforcing its rights under this Lease following the other party’s
failure to comply with its obligations hereunder, whether or not such failure
constitutes an Event of Default pursuant to Sections 9.1 or 9.7 hereof.
If either party hereto, without fault, is made or becomes a party to any
litigation commenced by or against the other party by or against a third party,
or incurs costs or expenses related to such litigation, involving any part of
the Property and the enforcement of any of the rights, obligations or remedies
of such party without fault, then the party becoming involved in any such
litigation because of a claim against such other party hereto shall receive from
such other party hereto all costs and reasonable attorneys’ fees incurred by
such party in such
34



--------------------------------------------------------------------------------



litigation. Landlord shall pay all reasonable attorney’s fees incurred by Tenant
in connection with any legal action concerning an alleged breach of this Lease
by Landlord to the extent that Tenant is the prevailing party. Tenant shall pay
all reasonable attorney’s fees incurred by Landlord in connection with any legal
action concerning an alleged breach of this Lease by Tenant to the extent that
Landlord is the prevailing party.
LANDLORD AND TENANT WAIVE TRIAL BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES
UNDER THIS LEASE.
Section 9.6  - Interest on Overdue Payments.
Any Annual Fixed Rent and Additional Rent not paid within any applicable grace
period shall bear interest from the date due to the Landlord until paid at the
variable rate (the “Default Interest Rate”) equal to the higher of (i) the rate
at which interest accrues on amounts not paid when due under the terms of the
Landlord’s financing for the Building, as from time to time in effect, and (ii)
one and one‑half percent (1.5%) per month.
Section 9.7  - Landlord’s Right to Notice and Cure.
The Landlord shall in no event be in default in the performance of any of the
Landlord’s obligations hereunder unless and until the Landlord shall have failed
to perform such obligations within thirty (30) days after notice by the Tenant
to the Landlord expressly specifying wherein the Landlord has failed to perform
any such obligation, provided that in the case of breaches of obligations under
this Lease which are susceptible to cure but cannot be cured within thirty (30)
days through the exercise of due diligence, so long as the Landlord commences
such cure within thirty (30) days, such breach remains susceptible to cure, and
the Landlord diligently pursues such cure, such breach shall not be deemed an
event of default under this Agreement. In the event of a breach or default of
this Agreement by the Landlord, Tenant shall be afforded any and all rights and
remedies afforded at law or inequity.
ARTICLE X 
MORTGAGEES’ AND GROUND LESSORS’ RIGHTS
Section 10.1  - Subordination.
At the election of the holder of any mortgage (which term for the purpose of
this Article shall include a “deed of trust,” “ground lease,” or similar
financing encumbrance) encumbering the Landlord’s interest in the Property, this
Lease shall be subject and subordinate to the lien of any mortgages thereon, so
that the rights of any such mortgagee shall be superior to all rights hereby or
hereafter vested in the Tenant, subject however to Section 10.5 hereof,
provided, that with respect to any future mortgage or ground lease, such future
mortgagee or ground lessor shall have entered into a commercially reasonable
subordination non-disturbance and attornment agreement with Tenant. Landlord
represents and warrants that as of the Commencement Date, the sole holder of any
mortgage on the Property is Citi Real Estate Funding, Inc., Barclays Capital
Real Estate, Inc., Bank of America, N.A., and Great American Capital
Corporation, and the sole holder of any ground lease on the Property is The
Massachusetts Institute of
35



--------------------------------------------------------------------------------



Technology. The forms of subordination, non-disturbance and attornment agreement
attached hereto as Exhibit G and Exhibit H, are acceptable to Tenant in
connection with any mortgage or ground lease, as applicable, to which this Lease
shall be subordinated. Landlord shall use commercially reasonable efforts to
provide Tenant with the subordination, non-disturbance and attornment agreements
from the current mortgagee and current ground lessor, respectively, in the forms
attached to this Lease as Exhibit G and Exhibit H.
Section 10.2  - Attornment; Prepayment of Rent not to Bind Mortgagee.
In the event any holder shall succeed to the interest of Landlord, the Tenant
shall, and does hereby agree to attorn to such holder and to recognize such
holder as its Landlord and Tenant shall promptly execute and deliver any
instrument that such holder may reasonably request to evidence such attornment.
Upon such attornment, the holder shall not be: (i) liable in any way to the
Tenant for any act or omission, neglect or default on the part of Landlord under
this Lease; (ii) subject to any counterclaim or setoff which theretofore accrued
to Tenant against Landlord; (iii) bound by any modification of this Lease
subsequent to such mortgage entered into without such holder’s consent or by any
previous prepayment of regularly scheduled monthly installments of Annual Fixed
Rent or more than (1) month, which was not approved in writing by the holder;
(iv) liable to the Tenant beyond the holder’s interest in the Property; or (v)
liable for any portion of a security deposit not actually received by the
holder. The covenant and agreement contained in this Lease with respect to the
rights, powers and benefits of any such holder constitute a continuing offer to
any person, corporation or other entity, which by accepting or requiring an
assignment of this Lease or by entry of foreclosure assumes the obligations
herein set forth with respect to such holder; every such holder is hereby
constituted a party to this Lease and an obligee hereunder to the same extent as
though its name was written hereon as such; and such holder shall at its written
election be entitled to enforce such provisions in its own name. No Annual Fixed
Rent, Additional Rent (other than estimated monthly payments on account of
Additional Rent which the Tenant is required to pay pursuant to the provisions
of this Lease), or any other charge payable to the Landlord shall be paid more
than thirty (30) days prior to the due date thereof under the terms of this
Lease and payments made in violation of this provision shall, except to the
extent that such payments are actually received by a mortgagee (which term shall
for the purpose of this Lease include a “trustee,” “ground lessor” or similar
holder of a financing encumbrance) be a nullity as against any of Landlord’s
mortgagees and the Tenant shall be liable for the amount of such payments to
such mortgagee.
Section 10.3  - Tenant’s Duty to Notify Mortgagee: Mortgagee’s Ability to Cure.
The Tenant hereby agrees that, if the Tenant provides the Landlord with any
notice of default or claimed default on the part of the Landlord under the
Lease, the Tenant shall concurrently therewith send a copy of such notice to the
holder of any mortgage of whom the Tenant has been given prior written notice
together with its address. In such event, the mortgagee shall be permitted (but
not obligated) to cure any such default within the cure period provided to
Landlord and any additional period to which such mortgagee shall be entitled
pursuant to this Section 10.3. No act or failure to act on the part of the
Landlord which would entitle the Tenant under the terms of this Lease, or by
law, to be relieved of the Tenant’s
36



--------------------------------------------------------------------------------



obligations to pay Annual Fixed Rent or Additional Rent hereunder or to
terminate this Lease, shall result in a release or termination of such
obligations of the Tenant or a termination of this Lease unless (i) the Tenant
shall have first given written notice of the Landlord’s act or failure to act to
any mortgagee of whom Tenant has been given prior notice, specifying the act or
failure to act on the part of the Landlord which would give basis to the
Tenant’s rights; and (ii) no such mortgagee, after receipt of such notice, shall
have corrected or cured the condition complained of within the period provided
for Landlord’s cure, plus a reasonable period thereafter not to exceed thirty
(30) days.
Section 10.4  - Estoppel Certificates.
The Tenant shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Landlord, execute, acknowledge and deliver to the
Landlord a statement in writing certifying to the Landlord or an independent
third party, with a true and correct copy of this Lease attached thereto,
together with all amendments thereto, to the extent such statements continue to
be true and accurate, (i) that this Lease is unmodified and in full force and
effect (or, if there have been any modifications, that the same is in full force
and effect as modified and stating the modifications); (ii) that the Tenant has
no knowledge of any defenses, offsets or counterclaims against its obligations
to pay the Annual Fixed Rent and Additional Rent and to perform its other
covenants under this Lease (or if there are any defenses, offsets, or
counterclaims, setting them forth in reasonable detail); (iii) that there are no
known uncured defaults of the Landlord or the Tenant under this Lease (or if
there are known defaults, setting them forth in reasonable detail); (iv) the
dates to which the Annual Fixed Rent, Additional Rent and other charges have
been paid; (v) the Commencement Date and that the Tenant has accepted, and is in
full possession of the Premises, including all improvements, additions and
alterations thereto required to be made by Landlord under the Lease (except to
the extent stated); (vi) that the Landlord has satisfactorily complied with all
of the requirements and conditions precedent to the occurrence of the
Commencement Date (except to the extent stated); (vii) that the Tenant has been
in occupancy since the Commencement Date and paying rent since the specified
dates (except to the extent stated); (viii) that no monetary or other
considerations, including, but not limited to, rental concessions for Landlord,
special tenant improvements or Landlord’s assumption of prior lease obligations
of Tenant have been granted to Tenant by Landlord for entering into Lease
(except as set forth in this Lease or as otherwise specified in such estoppel);
(ix) that the Tenant has no notice of a prior assignment, hypothecation, or
pledge of rents or of the Lease (except to the extent stated); (x) that the
Lease represents the entire agreement between Landlord and Tenant; (xi) that any
notice to Tenant may be given it by certified or registered mail, return receipt
requested, or delivered, at the Premises, or at another address specified; and
(xii) such factual other matters with respect to the Tenant and this Lease as
the Landlord may reasonably request. Any statement delivered pursuant to this
Section may be relied upon by any prospective purchaser, mortgagee, trustee or
ground lessor of the Premises or any interest therein, and shall be binding on
the Tenant.
Landlord shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Tenant, execute, acknowledge and deliver to the Tenant a
statement in writing certifying to the Tenant or an independent third party,
with a true and correct copy of this Lease
37



--------------------------------------------------------------------------------



attached thereto, to the extent such statements continue to be true and accurate
(i) that this Lease is unmodified and in full force and effect (or, if there
have been any modifications, that the same is in full force and effect as
modified and stating the modifications); (ii) that the Landlord has no knowledge
of any defenses, offsets or counterclaims against its obligations to perform its
covenants under this Lease (or if there are any defenses, offsets, or
counterclaims, setting them forth in reasonable detail); (iii) that there are no
known uncured defaults of the Tenant or the Landlord under this Lease (or if
there are known defaults, setting them forth in reasonable detail); (iv) the
dates to which the Annual Fixed Rent, Additional Rent and other charges have
been paid; (v) the Commencement Date and that the Tenant is in full possession
of the Premises; (vi) that Landlord has no notice of a prior assignment of the
Lease or sublease of space therein; (vii) that the Lease represents the entire
agreement between Landlord and Tenant; (viii) that any notice to Landlord may be
given if by certified or registered mail, return receipt requested, or delivered
to the Landlord’s address set forth in Section 1.2 of this Lease, or at another
address specified; and (xii) such other factual matters with respect to the
Tenant and this Lease as the Tenant may reasonably request. Any statement
delivered pursuant to this Section may be relied upon by any prospective lender
of Tenant, any prospective assignee or subtenant of Tenant or any prospective
purchaser of Tenant or Tenant’s assets, and shall be binding on the Landlord.
Section 10.5 Assignment of Rents.
With reference to any assignment by the Landlord of the Landlord’s interest in
this Lease, or the rents payable hereunder, conditional in nature or otherwise,
which assignment is made to the holder of a mortgage or a ground lessor on
property which includes the Premises, the Tenant agrees;
(a) That the execution thereof by the Landlord, and the acceptance thereof by
the holder of such mortgage or ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of the
Landlord hereunder, unless such holder or ground lessor shall, by notice sent to
the Tenant, specifically make such election; and
(b) That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed the Landlord’s obligations hereunder only upon foreclosure of
such holder’s mortgage or the taking of possession of the Property, or, in the
case of a ground lessor, the termination of the ground lease
ARTICLE XI 
MISCELLANEOUS
Section 11.1  - Notice of Lease.The Tenant agrees not to record this Lease, but
upon request of either party, both parties shall execute and deliver a
memorandum of this Lease in form appropriate for recording or registration, an
instrument acknowledging the Commencement Date of the Term, and if this Lease is
terminated before the Term expires, an instrument in such form acknowledging the
date of termination.
Section 11.2  - Notices.

38



--------------------------------------------------------------------------------



Whenever any notice, approval, consent, request, election, offer or acceptance
is given or made pursuant to this Lease, it shall be in writing. Communications
and payments shall be addressed, if to the Landlord, at the Landlord’s Address
for Notices as set forth in Section 1.2 or at such other address as may have
been specified by prior notice to the Tenant; and if to the Tenant, at the
Tenant’s Notice Address with a copy to Attn: Stuart A. Offner, Esq., Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA
02111, or at such other place as may have been specified by prior notice to the
Landlord. Any communication so addressed shall be deemed duly given on the
earlier of (i) the date received, or (ii) on the next business day if sent by a
nationally recognized overnight courier service. If the Landlord by notice to
the Tenant at any time designates some other person to receive payments or
notices, all payments or notices thereafter by the Tenant shall be paid or given
to the agent designated until notice to the contrary is received by the Tenant
from the Landlord. Notices to either party under this Lease may be given by
legal counsel to such party.
Section 11.3  - Successors and Limitation on Liability on the Landlord.
The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the original Landlord named herein and each
successor Landlord shall be liable only for obligations accruing during the
period of its ownership. Neither the Tenant, nor anyone claiming by, under or
through the Tenant, shall be entitled to obtain any judgment in enforcing the
terms and conditions of this Lease creating personal liability on the part of
the Landlord or enforcing any obligations of the Landlord against any assets of
the Landlord other than its interest in the Property, and proceeds therefrom
and, without limitation of the foregoing, in no event shall any personal
liability arise on the part of any of the Landlord’s officers, employees,
directors or shareholders. Likewise, no personal liability shall arise on the
part of the Tenant’s officers, employees, directors or shareholders, as this
Lease shall create liability on the part of the Tenant and not personal
liability on the part of such officers, employees, directors or shareholders.
Section 11.4  - Waivers by the Landlord.
The failure of the Landlord or the Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by the Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. No provision of this Lease
shall be deemed to have been waived by the Landlord or the Tenant, as the case
may be, unless such waiver be in writing signed by the Landlord or the Tenant,
as the case may be. No consent or waiver, express or implied, by the Landlord or
Tenant to or of any breach of any agreement or duty shall be construed as a
waiver or consent to or of any other breach of the same or any other agreement
or duty.
Section 11.5  - Acceptance of Partial Payments of Rent.

39



--------------------------------------------------------------------------------



No acceptance by either party of a lesser sum than the amount then due to such
party shall be deemed to be other than a partial installment of such rent due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent be deemed an accord and satisfaction, and either
party may accept such check or payment without prejudice to the other party’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided. The delivery of keys to any employee of the Landlord or to
the Landlord’s agent or any employee thereof shall not operate as a termination
of this Lease or a surrender of the Premises.
Section 11.6  - Interpretation and Partial Invalidity.
If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law. The titles of the Articles are for convenience
only and not to be considered in construing this Lease. This Lease contains all
of the agreements of the parties with respect to the subject matter thereof and
supersedes all prior dealings between them with respect to such subject matter.
Section 11.7  - Quiet Enjoyment.
So long as the Tenant pays Annual Fixed Rent and Additional Rent, performs all
other Tenant covenants of this Lease and observes all conditions hereof, the
Tenant shall peaceably and quietly have, hold and enjoy the Premises free of any
claims by, through or under, or superior to, the Landlord including, without
limitation, any ground lessor, mortgagee, or manager of the Property.
Section 11.8  - Brokerage.
Jones Lang LaSalle New England LLC and CBRE (the “Brokers”) shall be the only
brokerage firms recognized in connection with this Lease transaction, and
Landlord shall pay Brokers a brokerage fee under the terms of a separate
agreement. Each party represents and warrants to the other that it has had no
dealings with any broker or agent other than the Brokers in connection with this
Lease and shall indemnify and hold harmless the other from claims for any
brokerage commission by any other broker or agent claiming same by, through or
under the indemnifying party.
Section 11.9  - Surrender of Premises and Holding Over.
The Tenant shall surrender possession of the Premises on the last day of the
Term and the Tenant waives the right to any notice of termination or notice to
quit at the end of the Term. The Tenant covenants that upon the expiration or
sooner termination of this Lease, it shall, without notice, deliver up and
surrender possession of the Premises broom clean and in the same condition in
which the Tenant has agreed to keep the same during the continuance of this
Lease and in accordance with the terms hereof, normal wear and tear and damage
by fire or other casualty
40



--------------------------------------------------------------------------------



excepted, first removing therefrom all personal property of the Tenant
(including the Removable Equipment) and any alterations or additions required to
be removed pursuant to Section 4.2 of this Lease, and repairing all damage
caused by such removal. Upon the expiration of this Lease or if the Premises
should be abandoned by the Tenant, or this Lease should terminate for any cause,
and at the time of such expiration, vacation, abandonment or termination, the
Tenant or Tenant’s agents, subtenants or any other person should leave any
property of any kind or character on or in the Premises after having vacated the
Premises, the fact of such leaving of property on or in the Premises shall be
conclusive evidence of intent by the Tenant, and individuals and entities
deriving their rights through the Tenant, to abandon such property so left in or
upon the Premises, and such leaving shall constitute abandonment of the
property. Landlord shall have the right and authority without notice to the
Tenant or anyone else, to remove and destroy, or to sell or authorize disposal
of such property, or any part thereof, without being in any way liable to the
Tenant therefor and the proceeds thereof shall belong to the Landlord as
compensation for the removal and disposition of such property.
If the Tenant fails to surrender possession of the Premises upon the expiration
or sooner termination of this Lease, then Tenant shall be deemed a tenant at
sufferance only and Tenant shall pay to Landlord, as rent for any period after
the expiration or sooner termination of this Lease, an amount equal to 150% of
the Annual Fixed Rent and all Additional Rent payable under this Lease
immediately prior to such holding over for each month or partial month of such
holding over. Acceptance by the Landlord of such payments shall not constitute a
consent to a holdover hereunder or result in a renewal or extension of the
Tenant’s rights of occupancy. Such payments shall be in addition to and shall
not affect or limit the Landlord’s right of re-entry, Landlord’s right to
collect such damages as may be available at law, or any other rights of the
Landlord under this Lease or as provided by law.
Section 11.10 Financial Reporting.
Tenant shall from time to time (but at least annually) on the anniversary of the
Lease provide Landlord with financial statements of Tenant, together with
related statements of Tenant’s or its parent’s operations for the most recent
fiscal year then ended, certified to Landlord by an independent certified public
accounting firm. If Tenant or its parent is a public company, in lieu of such
certification, Landlord may refer to Tenant’s or its parent’s website for such
information.
Section 11.11  - Ground Lease.
This Lease shall in all respects be subject to the ground lease between the
Landlord as lessee and the Massachusetts Institute of Technology (“MIT”) as
lessor dated as of June 28, 1988, as the same may be amended from time to time
(as so amended, the “Ground Lease”), provided that, simultaneously with the
execution hereof, MIT and Tenant shall execute a recognition, non-disturbance
and attornment agreement in the form attached hereto as Exhibit G (the “NDA’’).
Section 11.12  - Protection of REIT Status.

41



--------------------------------------------------------------------------------



In the event that Landlord determines that any of the financial obligations of
Tenant to Landlord as set forth in this Lease might (a) fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Internal
Revenue Code of 1986, as amended (the “Code”) or “Impermissible Tenant Services”
under REIT rules, or (b) otherwise jeopardize the status of any of Landlord’s
affiliates, including Forest City Realty Trust, Inc. or Brookfield Properties,
Inc., as a “real estate investment trust” (“REIT”) within the meaning of Section
856 of the Code, then, at Landlord's option, Landlord may, in its sole
discretion, assign any of its rights and obligations under this Lease to a
designee chosen by Landlord for such purpose (which, in each case, shall be an
affiliate of Landlord), or cause one or more such designees (which, in each
case, shall be an affiliate of Landlord) to perform such activities to the
extent required to maintain such status as a REIT, provided, however, that any
assignment permitted pursuant to this Section shall not increase Tenant’s
obligations nor decrease Tenant’s rights in this Lease, and shall not result in
the imposition of any additional charge or expense upon Tenant.
Section 11.13  - OFAC.
Tenant represents, warrants and covenants to Landlord that (1) neither Tenant
nor any of its partners, members, principal stockholders or any other
constituent entity either in control of the operation or management of Tenant or
having a controlling financial interest in Tenant has been or will be designated
or named as a terrorist, “Specifically Designated and Blocked Person,” or other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control or on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11 sdn.pdf or at any replacement website or other
replacement official publication of such list (such list, or any such
replacement official publication of such list, the “OFAC List”)), or by any
Executive Order or the United States Treasury Department; and (1)Tenant has
not engaged, and will not engage, in this transaction, directly or indirectly,
on behalf of, or instigating or facilitating, and will not instigate or
facilitate, this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation. A breach of any Tenant representation, warranty
and covenant contained in this Section shall be an immediate and material Event
of Default of Tenant under this Lease without notice or cure rights. Tenant
hereby agrees to defend, indemnify and hold harmless Landlord from and against
any and all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to Tenant’s breach
of any of the foregoing representations, warranties and/or covenants.
Section 11.14  - Cambridge Employment Plan.
The Tenant agrees to sign an agreement with the Employment and Training Agency
designated by the City Manager of the City of Cambridge as provided in
subsections (a) - (g) of Section 24-4 of Ordinance Number 1005 of the City of
Cambridge, adopted April 23, 1984.
Section 11.15  - Parking and Transportation Demand Management.
Tenant covenants and agrees to work cooperatively with Landlord to develop a
parking and transportation demand management (“PTDM”) program that comprises
part of a comprehensive PTDM for the Park. In connection therewith, the use of
single occupant vehicle commuting will be discouraged and the use of alternative
modes of transportation and/or
42



--------------------------------------------------------------------------------



alternative work hours will be promoted. Without limitation of the foregoing,
Tenant agrees that its PTDM program (and Tenant will require in any sublease or
occupancy agreement permitting occupancy in the Premises that such occupant’s
PTDM program) will include offering a subsidized MBTA transit pass, either
constituting a full subsidy or a subsidy in an amount equal to the maximum
deductible amount therefore allowed under the federal tax code, to any employee
working in the Premises requesting one. Tenant agrees to comply with the traffic
mitigation measures required by the City of Cambridge, and Tenant shall
otherwise comply with all legal requirements of the City of Cambridge pertaining
thereto.




43



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lease has been executed and delivered as of the date
first above written as a sealed instrument.
LANDLORD:


THIRTY‑EIGHT SIDNEY STREET LLC


By: /s/ Michael Farley


Name: Michael Farley
Title: Senior Vice President




TENANT:


AGIOS PHARMACEUTICALS, INC., a Delaware corporation




By:  /s/ Andrew Hirsch
Name: Andrew Hirsch
Title: Chief Financial Officer






44



--------------------------------------------------------------------------------



EXHIBIT A
Basic Lease Terms


A-1



--------------------------------------------------------------------------------




Premises:
The area depicted on Exhibit B-1, comprising 12,995 rentable square feet on a
portion of the third (3rd) floor of the Building.
Building:The building located at 38 Sidney Street (the “Building”) in Cambridge,
MassachusettsCommencement Date:The date that Landlord delivers possession of the
Premises to Tenant vacant and free of all occupants and Landlord provides Tenant
with a decommissioning closure report from a certified industrial hygienist that
the Premises has been decommissioned in accordance with applicable ordinances of
the City of Cambridge. Landlord estimates that the Commencement Date will occur
on May 1, 2019.Rent Commencement Date:The Rent Commencement Date shall be the
date which is the earlier of (i) the date which is one hundred twenty (120) days
following the Commencement Date, or (ii) the date on which Tenant actually
occupies any portion of the Premises for the conduct of its business
therein.Term:The period commencing on the Commencement Date and expiring on
February 29, 2028.Annual Fixed Rent for the Term:$70.00 per rentable square
foot, as adjusted in accordance with the terms of Section 3.1 of the Lease.
Beginning with the second Lease Year, and on each subsequent anniversary
thereafter, Annual Fixed Rent for the Premises shall increase to an amount equal
to one hundred three percent (103%) of the Annual Fixed Rent immediately
preceding such anniversary.Tenant’s Address for Notices:
88 Sidney Street,
Cambridge, Massachusetts 02139


With copy to:






Parking Privileges:Commencing on the Rent Commencement Date and continuing
through the Term, Tenant shall be entitled to use and shall pay for 1.5 parking
passes per 1,000 rsf (which shall initially be equal to twenty (20) parking
passes) in accordance with Section 2.4 of the Lease. Subject to availability,
Tenant shall have the right to subscribe for additional parking spaces from
Landlord; such lease for additional parking spaces shall be on a month-to-month
basis at the then-prevailing fair market value for such parking passes.Permitted
Uses:General business and administrative offices and customary accessory uses
supporting the foregoing, as set forth in Section 6.1 of the Lease.Tenant
Improvements Allowance:$974,625.00 Total Rentable Floor Area of Building:122,554
rsf







A-2



--------------------------------------------------------------------------------



EXHIBIT B-1


DEPICTION OF THE PREMISES


premisesimage.jpg [premisesimage.jpg]





B-1-1
ACTIVE/98370617.5



--------------------------------------------------------------------------------



EXHIBIT B-2


MAP OF THE PARK
parkimages.jpg [parkimages.jpg]


B-2-1



--------------------------------------------------------------------------------



EXHIBIT C


STANDARD SERVICES


Landlord shall provide, or cause to be provided, the following standard services
throughout the Term, which services may be modified from time to time by
Landlord:
A. Regular maintenance of interior plants and exterior landscaping of the
Building and all University Park common areas.
B. Regular maintenance, sweeping and snow removal of exterior areas around the
Building, parking areas and throughout University Park.
C. Complete interior and exterior cleaning of all windows two times per year.
D. Daily, weekday maintenance of hallways, passenger elevators, common area
bathrooms, lobby areas and vestibules.
E. Periodic cleaning of stairwells, freight elevators, and back of house areas.
F. Daily, weekday rubbish removal of all common area trash receptacles.
G. Daily, weekday cleaning of tenant space in a manner comparable to similar
first-class office space in the Cambridge area.
H. Maintenance and repair of all base Building mechanical, electrical, plumbing
and life safety systems and all other building systems serving the common areas.
I. Operation and maintenance of Building surveillance and alarm systems, links
to the University Park command center, and security officer services in the
Building and throughout University Park as appropriate in Landlord's reasonable
determination.
J. Conditioned air for HVAC purposes shall be provided to the Premises from
central mechanical equipment and shall be available 24 hours per day, 7 days per
week; provided, however, Landlord reserves the right, pursuant to Section 3.5 of
this Lease, to charge for conditioned air provided after normal business hours
(8am – 6pm) if Landlord reasonably determines that demand for such conditioned
air is not consistently needed throughout the Building during such non-business
hours. Any charges for conditioned air shall include Landlord's reasonable
estimate of the cost of energy, additional equipment maintenance and wear and
tear associated with such after hours use, but shall not include a surcharge or
profit to Landlord.
K. All utilities for all interior common areas and exterior building lighting.

C-1



--------------------------------------------------------------------------------



L. Regular maintenance of banners, building directories and other building
standard directional signage and amenities.
M. Reasonably adequate water and sewer service to the Premises.






C-2



--------------------------------------------------------------------------------



EXHIBIT D


RULES AND REGULATIONS


DEFINITIONS


Wherever in these Rules and Regulations the word “Tenant” is used, it shall be
taken to apply to and include the Tenant and its agents, employees, invitees,
licensees, contractors, any subtenants and is to be deemed of such number and
gender as the circumstances require. The word “Premises” is to be taken to
include the space covered by the Lease. The word “Landlord” shall be taken to
include the employees and agents of Landlord. Other capitalized terms used but
not defined herein shall have the meanings set forth in the Lease. Any consents
or approvals required of Landlord herein shall not be unreasonably withheld or
delayed.


GENERAL USE OF BUILDING


A. Space for admitting natural light into any public area or tenanted space of
the Building shall not be covered or obstructed by Tenant except in a manner
reasonably approved by Landlord.


B. Toilets, showers and other like apparatus shall be used only for the purpose
for which they were constructed.


C. Intentionally Omitted.


D. No sign, advertisement, notice or the like, shall be used in the Building by
Tenant (other than at its office or as permitted in the Lease). If Tenant
violates the foregoing, Landlord may remove the violation without liability and
may charge all costs and expenses incurred in so doing to Tenant.


E. Tenant shall not throw or permit to be thrown anything out of windows or
doors or down passages or elsewhere in the Building, or bring or keep any pets
therein, or commit or make any indecent or improper acts or noises. In addition,
Tenant shall not do or permit anything which will obstruct, injure, annoy or
interfere with other tenants or those having business with them, or affect any
insurance rate on the Building or violate any provision of any insurance policy
on the Building.


F. Unless expressly permitted by the Landlord in writing:


(1) No additional locks or similar devices shall be attached to any door or
window and no keys other than those provided by the Landlord shall be made for
any door. If more than two keys for one lock are desired by the Tenant, the
Landlord may provide the same upon payment by the Tenant. Upon termination of
this lease or of the Tenant’s possession, the Tenant
D-1



--------------------------------------------------------------------------------



shall surrender all keys to the Premises and shall explain to the Landlord all
combination locks on safes, cabinets and vaults.


  (2) In order to insure proper use and care of the Premises Tenant shall not
install any shades, blinds, or awnings or any interior window treatment without
consent of Landlord. Blinds must be building standard.


(3) All doors to the Premises are to be kept closed at all times except when in
actual use for entrance to or exit from such Premises. The Tenant shall be
responsible for the locking of doors and the closing of any transoms and windows
in and to the Premises. Any damage or loss resulting from violation of this rule
shall be paid for by the Tenant.


(4) The Tenant shall not install or operate any steam or internal combustion
engine, boiler, machinery in or about the Premises, or carry on any mechanical
business therein. All equipment of any electrical or mechanical nature shall be
placed in settings which absorb and prevent any vibration, noise or annoyance.


G. Landlord shall designate the time when and the method whereby freight, small
office equipment, furniture, safes and other like articles may be brought into,
moved or removed from the Building or Premises, and to designate the location
for temporary disposition of such items.


H. The Premises shall not be defaced in any way. No changes in the HVAC,
electrical fixtures or other appurtenances of said Premises shall be made
without the prior approval of Landlord and in accordance with Landlord’s
construction rules and regulations.


I. For the general welfare of all tenants and the security of the Building,
Landlord may require all persons entering and/or leaving the Building on
weekends and holidays and between the hours of 7:30 am to 6:00 pm to register
with the Building attendant or custodian by signing his name and writing his
destination in the Building, and the time of entry and actual or anticipated
departure, or other procedures deemed necessary by Landlord.

J. No animals, birds, pets, and no bicycles or vehicles of any kind shall be
brought into or kept in or about said Premises or the lobby or halls of the
Building. Tenant shall not cause or permit any unusual or objectionable odors,
noises or vibrations to be produced upon or emanate from said Premises.


K. Unless specifically authorized by Landlord, employees or agents of Landlord
shall not perform for nor be asked by Tenant to perform work other than their
regularly assigned duties.



D-2



--------------------------------------------------------------------------------



L. Landlord shall have the right to prohibit any advertising by Tenant which, in
Landlord’s reasonable opinion tends to impair the reputation of the Building or
its desirability as an office building and, upon written notice from Landlord,
Tenant shall promptly discontinue such advertising.


M. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent the same from occurring.


N. All parking, Building operation, or construction rules and regulations which
may be reasonably established from time to time by Landlord on a uniform basis
shall be obeyed.


O. Tenant shall not place a load on any floor of said Premises exceeding the
floor load limits as set forth on Exhibit A. Landlord reserves the right to
prescribe the weight and position of all safes and heavy equipment.


P. Tenant shall not install or use any air conditioning or heating device or
system other than those approved by Landlord.


Q. Landlord shall have the right to make such other and further reasonable rules
and regulations as in the judgment of Landlord may from time to time be needful
for the safety, appearance, care and cleanliness of the Building and for the
preservation of good order therein, and Tenant shall be given reasonable notice
of same.


R. The access road and loading areas, parking areas, sidewalks, entrances,
lobbies, halls, walkways, elevators, stairways and other common area provided by
Landlord shall not be obstructed by Tenant, or used for any purpose other than
for ingress and egress.


S. In order to insure proper use and care of the Premises Tenant shall not
install any call boxes or communications systems or wiring of any kind without
Landlord’s permission and direction.


T. In order to insure proper use and care of the Premises Tenant shall not
manufacture any commodity, or prepare or dispense for sale, except through
vending machines for the benefit of employees and invitees of Tenant, any foods
or beverages, tobacco, flowers, or other commodities or articles without the
written consent of Landlord.


U. In order to insure use and care of the Premises Tenant shall not enter any
janitors’ closets, mechanical or electrical areas, telephone closets, loading
areas, roof or Building storage areas without the prior written consent of
Landlord.



D-3



--------------------------------------------------------------------------------



V. In order to insure proper use and care of the Premises Tenant shall not place
door mats in public corridors without consent of Landlord.










D-4



--------------------------------------------------------------------------------



EXHIBIT E


WORK LETTER


1. Landlord shall provide to Tenant the Tenant Improvements Allowance set forth
on Exhibit A attached to this Lease, for application to the costs and expenses,
more particularly set forth below, incurred by or on behalf of Tenant to
construct the Tenant’s Initial Work. If Tenant incurs costs to perform the
Tenant’s Initial Work in excess of the Tenant Improvements Allowance, then all
such excess costs shall be born solely by Tenant. The Tenant must apply to
Landlord for reimbursement from the Tenant Improvements Allowance within
eighteen (18) months following the Commencement Date. Any portion of such Tenant
Improvements Allowance for which application for reimbursement has not been made
within such 18-month period shall be cancelled and no longer available.
2.   The application of the Tenant Improvements Allowance by Landlord shall be
limited to payment of the following costs and expenses incurred by or on behalf
of Tenant in connection with the construction of the Tenant’s Initial Work: the
actual documented and verified hard costs pursuant to Tenant's design and
construction contracts, including without limitation the associated contractor's
overhead and profit and general conditions, incurred in the construction of the
Tenant’s Initial Work, and including capital equipment installed within the
Premises. Tenant may apply up to 20% of the Tenant Improvements Allowance to the
following soft costs incurred by Tenant: architectural, engineering and project
management fees, data/telecom cabling and other move-related expenses (excluding
the purchase of furniture, fixtures or equipment). During the construction of
the Tenant’s Initial Work with respect to which Tenant desires to have the
Tenant Improvements Allowance applied, and in accordance with the commercially
reasonable terms and conditions typically imposed upon a landlord pursuant to a
construction loan agreement, such as, without limitation, retainage, lien
waiver, and other requisition conditions, Tenant shall, on a monthly basis (as
the Tenant's contractor submits to Tenant its application for payment), deliver
to Landlord a requisition for payment showing the costs of the Tenant’s Initial
Work in question and the amount of the current payment requested from Landlord
for disbursement from the Tenant Improvements Allowance within thirty (30) days
after receipt of Tenant's requisition. Payments made on account of Tenant's
requisitions shall be made from the Tenant Improvements Allowance. Following the
completion of the Tenant’s Initial Work, Tenant shall deliver to the Landlord,
within ninety (90) days of completion, a statement showing the final costs of
such Tenant’s Initial Work, the amounts paid to date, or on behalf of the
Tenant, and any amounts available for release of retainage along with as-built
plans for the Tenant’s Initial Work.








E-1



--------------------------------------------------------------------------------



EXHIBIT F


CONSTRUCTION RULES AND REGULATIONS


These Landlord’s construction rules, regulations and work procedures
(“Construction Rules and Regulations”) are designed to provide efficient
scheduling of work while protecting the buildings tenants from unnecessary noise
and inconvenience. Prepared in accordance with standard lease provisions, this
document contains detailed information to assist you in planning construction
projects undertaken throughout your term of occupancy. Please review it
carefully before design begins. It is intended that these Construction Rules and
Regulations be shared with tenant architects, engineers and contractors as
appropriate.
These Landlord’s Construction Rules and Regulations are intended to supplement
the terms and conditions established in Article IV of the Lease Agreement. In
some cases, certain guidelines or requirements set forth within these standard
Construction Rules and Regulations may conflict with specific terms negotiated
and set forth within a specific lease agreement, particularly with regard to
notification and approval requirements for smaller projects or projects of
limited scope. In all such cases, the provisions of the lease agreement shall
govern and shall supersede specific conflicting requirements set forth herein.
In all cases, however, including those where specific Landlord approval may not
be required, the provisions of these Construction Rules and Regulations
governing activities of tenant contractors shall be respected and adhered to.
For convenience, the key requirements are collected in the “Summary” section on
the balance of this page; the remainder of the document sets forth these
Construction Rules and Regulations in more detail.
SUMMARY
1. Contact the Property Manager (PM), who will assist you in completing your
project efficiently and with minimum impact on other tenants in the Building.
1.Incorporate the provisions of these Rules and Regulations and any applicable
“Indoor Air Quality Guidelines for Tenant Improvement Work” into all of your
construction agreements and contracts. Except to the extent otherwise provided
in your specific lease, you will need written approval from the PM prior to
commencing work. A signed building permit shall suffice.


3. At least two weeks before construction commencement, provide two sets of
drawings and specifications to the PM for approval to the extent required by
your Lease. The Property Manager must also approve your list of contractors and
subcontractors.
4. At least one week before commencement of construction, submit to the PM your
construction schedule; addresses and telephone numbers of supervisors,
contractors and subcontractors; copies of permits; and proof of current
insurance.
5. All unusually noisy, disruptive, or odor and dust producing work, as well as
the delivery of construction materials, must occur outside of regular business
hours unless otherwise permitted by the PM.
6. We expect all contractors to maintain safe and orderly conditions and labor
harmony.

F-1



--------------------------------------------------------------------------------



7. Before occupying the completed space (to the extent not previously occupied),
submit the final certificate of occupancy and any other final sign-offs to the
Property Manager. We also require an air balancing report signed by a
professional engineer if the work affects base building HVAC. A complete set of
“as built” drawings as well as electronic “as-built” drawings in format
compatible with AutoCAD (as updated from time to time) must be supplied to the
Property Manager.
1. DEFINITIONS
1.1 Buildings: 38 Sidney Street
Cambridge, MA 02139
1.2 Property Manager: Jay Kiely, or such other individual as Landlord may
designate, from time to time.
1.3 Building Standards Book: Tenant Interior Standards at 38 Sidney Street, if
existing, as amended by Landlord, from time to time.
1.4 Consultants: Any architectural, engineering, or design consultant engaged by
a Tenant in connection with Tenant Work.
1.5 Contractor: Any contractor engaged by a Tenant of the Building for the
performance of any Tenant Work, and any subcontractor, employed by any such
Contractor.
1.6 Plans: All drawings and specifications including but not limited to
architectural, electrical, mechanical, plumbing and fire protection construction
drawings and specifications required for the proper construction of the Tenant
Work.
1.7 Regular Business Hours: Monday through Friday, 7:30 A.M. through 6:00 P.M.,
excluding holidays.
1.8 Tenant: Any occupant of the Building.
1.9 Tenant Interior Standards: A manual that may be established and provided by
Landlord which set forth design guidelines, typical details, standard finishes
and other information to be utilized by Tenant in the design of improvements and
modifications to its Premises.
1.10 Tenant Work: Any alternations, improvements, additions, repairs or
installations in the Building performed by or on behalf of any Tenant.

F-2



--------------------------------------------------------------------------------



1.11 Tradesperson: Any employee (including, without limitation, any mechanic,
laborer, or tradesperson) employed by a Contractor performing Tenant Work.
2.0 GENERAL


2.1 All Tenant Work shall be performed in accordance with these Construction
Rules and Regulations, subject to any exclusions or applicable provisions set
forth within your Lease Agreement.
2.2 The provisions of these rules and regulations governing the actions or
activities of Contractors and Tradespersons shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.
2.3 Except as otherwise provided in these Rules and Regulations or the lease,
all inquiries, submissions and approvals in connection with any Tenant Work
shall be processed through the PM on behalf of the Landlord.
3.0 PLANS
3.1 Review and Approval: Any Tenant wishing to perform Tenant Work must first
obtain the Landlord’s written approval of its plans for such Tenant Work except
to the extent otherwise provided in the Lease. Tenant may select its own space
planner(s) and/or architect(s) for the design of the tenant work. To ensure
operating consistency of the Premises with the Building and minimize any impacts
to base building or tenant systems Tenant shall either (a) retain Landlord’s
designated mechanical, electrical, plumbing and structural engineers (s) for
design and construction oversight of its Tenant Work or (b) obtain Landlord’s
prior approval for the selection of other mechanical, electrical, plumbing and
structural engineers with respect to such Tenant Work, such approval not to be
unreasonably withheld. In case of (b) above, Landlord may at its discretion
require that Tenant engage and pay for the reasonable costs of a peer review by
Landlord’s designated engineer to ensure operating consistency.
3.2 Submission
Requirements: a. Any Tenant performing Tenant Work shall, at the earliest
possible time, furnish to the PM two full sets of plans and specifications
describing such Tenant Work.

F-3



--------------------------------------------------------------------------------



b. All such Plans shall be drafted in accordance with the Construction Drawing
Requirements set out in the Building Standards Book.
c. The design manifested in the Plans will be reviewed by the Landlord and shall
comply with the Tenant Interior Standards and the requirements of the Lease.
4. PRECONSTRUCTION NOTIFICATION AND APPROVALS
4.1 Approval to Commence Work
a. Tenant shall submit to Property Manager for approval in accordance with the
Lease, the names of all prospective Contractors prior to any such Contractors
entering the Property for the purpose of commencing Work.
b. No Tenant Work shall be undertaken by any Contractor or Tradesperson unless
and until all the matters set forth in Article 4.2 below have been received for
the Tenant Work.
4.2 No Tenant Work shall be performed until each of the following has been
provided to the Property Manager. In the event that Tenant proposes to change
any of the following, the Property Manager shall be immediately notified of such
change.
a. Schedule for the work, indicating start and completion dates, any phasing and
special working hours, and also a list of anticipated shutdowns of building
systems. The schedule of the Tenant Work is subject to Landlord’s reasonable
approval.
b. List of all Contractors and Subcontractors, including addresses, telephone
numbers, trades employed, and the union affiliation, if any, of each Contractor
and Subcontractor.
c. Names and telephone numbers of the supervisors of the work.
d. Copies of all necessary governmental permits, licenses and approvals.
e. Proof of current insurance, to the limits set out in Exhibit A to these
Construction Rules and Regulations, naming Landlord and others so designated as
an additional insured party.
f. Notice of the involvement of any Contractor in any ongoing or threatened
labor dispute.
g. To the extent required pursuant to the Lease, Payment, Performance and Lien
Bonds from sureties acceptable to Landlord, in form acceptable to Landlord,
naming Landlord as an additional obligee. (This requirement may be waived at the
discretion of the Property Manager).

F-4



--------------------------------------------------------------------------------



h. Evidence that Tenant has made provision for written waivers of lien from all
Contractors and suppliers of material to the extent such waivers are permitted
pursuant to applicable law.
4.3 Reporting Incidents
All accidents, disturbances, labor disputes or threats thereof, and other
noteworthy events pertaining to the Building or the Tenant’s property shall be
reported immediately to the Property Manager. A written report must follow
within 24 hours.
5. CONSTRUCTION SCHEDULE
5.1 Coordination
a. All Tenant Work shall be carried out expeditiously and with minimum
disturbance and disruption to the operation of the Building and without causing
discomfort, inconvenience, or annoyance to any of the other tenants or occupants
of the Building.
b. All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work being conducted in
violation of these Rules and Regulations and/or the Lease.
c. If any Tenant Work requires the shutdown of risers and mains for electrical,
mechanical, sprinklers and plumbing work, such work shall be supervised by a
representative of Landlord. No Tenant Work will be performed in the Building’s
mechanical or electrical equipment rooms without the supervision of a
representative of Landlord, the cost of which shall be reimbursed by the Tenant.
5.2 Time Restrictions
a. Subject to Paragraph 5.1 of these rules and regulations, general construction
work will generally be permitted at all times, including during Regular Business
Hours.
b. Tenant shall provide the Property Manager with at least twenty-four (24)
hours’ notice before proceeding with Special Work, as hereinafter defined, and
such Special Work will be permitted only at times agreed to by the Property
Manager during periods outside of Regular Business Hours. “Special Work” shall
be defined as the following operations:
(1) All utility disruptions, shutoffs and turnovers;
(2) Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting;
(3) Activities resulting in excessive dust or odors, including demolition and
spray painting. 

F-5



--------------------------------------------------------------------------------



c. The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods outside Regular Business Hours, unless otherwise specifically
permitted in writing by the Property Manager.
d. If coordination, labor disputes or other circumstances reasonably require,
the Property Manager may change the hours during which regular construction work
can be scheduled.
e. Security, when required by Landlord for Special Work, will be $45.00 per
hour.
6. CONTRACTOR PERSONNEL
6.1 Work in Harmony
a. All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth.
b. Should a work stoppage or other labor dispute occur anywhere in or about the
Building as a result of the presence, anywhere in the Building, of a Contractor
engaged directly or indirectly by a Tenant, Landlord may require any such
Contractor to vacate the premises demised by such Tenant and the Building, and
to cease all further construction work therein, until such time as the work
stoppage or other labor dispute is resolved.
6.2 Conduct
a. While in or about the Building, all Tradespersons shall perform in a
dignified, quiet, courteous, and professional manner at all times. Tradespersons
shall wear clothing suitable for their work and shall remain fully attired at
all times. All Contractors will be responsible for their Tradespersons’ proper
behavior and conduct.
a.The Property Manager reserves the right to remove anyone who, or any
Contractor which; is causing a disturbance to any tenant or occupant of the
Building or any other person using or servicing the Building; is interfering
with the work of others; or is in any other way displaying conduct or
performance not compatible with the Landlord’s standards.
b.There will be no smoking allowed inside the Building or at or near the front
entrances.


c.The use of radios and similar devices shall only be permitted at the
discretion of the PM, and then only at volumes that are not audible outside the
confines of the immediate construction site.


6.3 Access

F-6



--------------------------------------------------------------------------------



a. All Contractors and Tradespersons shall contact the Property Manager prior to
commencing work, to confirm work location and Building access, including
elevator usage and times of operation.  
b. No Contractor or Tradesperson will be permitted to enter any private or
public space in the Building, other than the Premises or the common areas of the
Building necessary to give direct access to the premises of Tenant for which he
has been employed, without the prior approval of the Property Manager.
a.All Contractors and Tradespersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant’s premises.
This requirement
includes ceiling spaces below the premises where any work required must be
undertaken at the convenience of the affected Tenant and outside of Regular
Business Hours. Contractors undertaking such work shall take all appropriate
measures to protect the affected premises, and shall ensure that all removable
items are reinstalled and all cleaning be completed prior to opening of the next
business day.
d. Contractors shall ensure that all furniture, equipment and accessories in
areas potentially affected by any Tenant Work shall be adequately protected by
means of drop cloths or other appropriate measures.
e. Temporary access doors for tenant construction areas connecting with a public
corridor will be to building standards, i.e., door, frame, hardware and lockset.
A copy of the key will be furnished to the Property Manager.
6.4 Safety
a. All Contractors shall police ongoing construction operations and activities
at all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies and all other public areas which are used for access
to the premises.
b. All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable governmental
laws, ordinances, rules and regulations such as, for example, “OSHA” and
“Right-to-Know” legislation.
6.5 Parking
a. Parking is not allowed in or near truck docks, in handicapped or fire access
lanes, or any private ways in or surrounding the property. Vehicles so parked
will be towed at the expense of the Contractor for whom the owner of such
vehicle is employed.
b. The availability of parking in any authorized parking areas of the Building
is limited. Use of such parking for Contractors and their personnel is
restricted and must be arranged with and approved by the Property Manager.

F-7



--------------------------------------------------------------------------------



7. BUILDING MATERIALS
7.1 Delivery
All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at designated loading areas.
7.2 Transportation in Building
a. Distribution of materials from delivery point to the work area in the
Building shall be accomplished with the least amount of disruption to the
operation of the Building as possible. Elevators will be assigned for material
delivery and will be controlled by the Property Manager.
b. Contractors shall provide adequate protection to all carpets, wall surfaces,
doors and trim in all public areas through which materials are transported.
Contractors shall continuously clean all such areas. Protective measures shall
include runners over carpet, padding in elevators and any other measures
determined by the Property Manager.
c. Any damage caused to the Building through the movement of construction
materials or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenants Contractor.
7.3 Storage and Placement
a. All construction materials shall be stored only in the premises where they
are to be installed. No storage of materials will be permitted in any public
areas, loading docks or corridors leading to the premises.
b. No flammable, toxic, or otherwise hazardous materials may be brought in or
about the Building by any Contractor unless: (i) authorized by the Property
Manager (if not customarily used in construction of Tenant Improvements), (ii)
all applicable laws, ordinances, rules and regulations are complied with, and
(iii) all necessary permits have been obtained. All necessary precautions shall
be taken by the Contractor handling such materials against damage or injury
caused by such materials.
c. All materials required for the construction of the premises must comply with
Building standards, must conform to the plans and specifications approved by
Landlord, and must be installed in the locations shown on the drawings approved
by the Landlord.
d. All construction activities and all Tenant Work shall be subject to
reasonable inspection by PM or other Landlord Representative.
e. No material alterations to approved plans will be made without prior
knowledge and approval of the Property Manager. Such changes shall be documented
on the
F-8



--------------------------------------------------------------------------------



as-built drawings required to be delivered to Landlord pursuant to Paragraph 10
of the rules and regulations.
f. All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property
Manager.  
g. It is the responsibility of the Contractor to ensure that the temporary
placement of materials does not impose a hazard to the Building or its
occupants, either through overloading, or interference with Building systems,
access, and egress or in any other manner whatsoever.
h. All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be fire stopped with a UL listed product approved by the
Property Manager. All holes in the floor slab at abandoned floor outlets, etc.
will be filled with solid concrete. 
7.4 Salvage and Waste Removal
a. All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The Building’s trash compactor shall not be used for construction or other
debris. For any demolition waste and debris, each Contractor must make
arrangements with the Property Manager for the scheduling and location of an
additional dumpster to be supplied at the cost of the Tenant engaging such
Contractor. Where, in the opinion of the Property Manager, such arrangements are
not practical, such Contractors will make alternative arrangements for removal
at the cost of the Tenant engaging such Contractors.
b. Contractors shall, prior to removing any item (including, without limitation,
building standard doors, frames and hardware, light fixtures, ceiling diffusers,
ceiling exhaust fans, sprinkler heads, fire horns, ceiling speakers and smoke
detectors) from the Building, notify the Property Manager that it intends to
remove such item. At the election of Property Manager, Contractors shall deliver
any such items to the Property Manager. Such items will be delivered, without
cost, to an area designated by the Property Manager which area shall be within
the Building or the complex in which the Building is located.
8. CONTRACTORS INSURANCE
Prior to commencing any Tenant Work, and throughout the performance of the
Tenant Work, each Contractor shall obtain and maintain insurance in accordance
with Exhibit A attached hereto. Each Contractor shall, prior to making entry
into the Building provide Landlord with certificates that such insurance is in
full force and effect.
9. SUBMISSIONS UPON COMPLETION
a. Upon completion of any Tenant Work and prior to taking occupancy (if not
previously occupied), Tenant shall submit to Landlord a permanent certificate of
occupancy and final approval of any other governmental agencies having
jurisdiction.

F-9



--------------------------------------------------------------------------------



b. A properly executed air balancing report, signed by a professional engineer,
shall be submitted to Landlord upon completion of all mechanical work. Such
report shall be subject to Landlord’s approval.
c. Tenant shall submit to Landlord’s Representative a final “as-built” set of
sepia drawings as well as electronic “as-built” drawings compatible with
AutoCAD, as updated from time to time.


F-10



--------------------------------------------------------------------------------



EXHIBIT A TO CONSTRUCTION RULES AND REGULATIONS
INSURANCE REQUIREMENTS FOR CONTRACTORS
When Tenant Work is to be done by Contractors in the Building, the Tenant
authorizing such work shall be responsible for including tin the contract for
such work the following insurance and indemnity requirements to the extent that
they are applicable. Insurance certificates must be received prior to
construction. Landlord shall be named as an additional insured party on all
certificates.
INSURANCE
Each Contractor and each Subcontractor shall, until the completion of the Tenant
Work in question, procure and maintain at its expense, the following insurance
coverages with companies acceptable to Landlord in the following minimum limits:
Workers’ Compensation
(Including coverage for Occupational Disease)
Limit of Liability
Workers’ Compensation Statutory Benefits
Employer’s Liability $500,000
Comprehensive General Liability
(Including Broad Form Comprehensive Liability Enhancement, Contractual Liability
assumed by the Contractor and the Tenant under Article 15.3 of the Lease and
Completed Operations coverage).
Limit of Liability
Bodily Injury & Property Damage $10,000,000 combined single limit
Comprehensive Automobile Liability
(including coverage for Hired and Non-owned Automobiles)
Limit of Liability
Bodily Injury & Property Damage $1,000,000 per occurrence
Forest City Management will provide you with a current list of additional
insureds.


F-11



--------------------------------------------------------------------------------



SUPPLEMENT TO RULES AND REGULATIONS FOR
DESIGN CONSTRUCTION OF TENANT WORK
______________________________________________________________________________
FACT SHEET FOR INSERT
1. PROPERTY MANAGER’S OFFICE
CONTACT(S): Jay Kiely (or designee)
LOCATION: Brookfield Properties (USA (II) LLC
38 Sidney Street
Cambridge, MA 02139
TELEPHONE NUMBER: 617-914-2587
2. PERSONNEL, MATERIAL AND EQUIPMENT ACCESS
LOCATION OF LOADING DOCK: Rear of Building, Blanche Street
NORMAL HOURS OF ACCESS: 7:30AM – 6:00PM
ENTRANCES NOT AVAILABLE: All building lobbies.
3. USE OF ELEVATORS
LOCATION OF ELEVATORS: Specific locations of service elevators will be pointed
out by the building staff.
NORMAL HOURS OF OPERATION: 7:30AM – 6:000PM
ELEVATORS NOT AVAILABLE: All passenger elevators.
4. SPECIAL CONDITIONS AND PRECAUTIONS
38 Sidney Street is a no smoking building. Therefore, smoking will not be
allowed inside the building or at or near the front entrance.
Contractors, Sub Contractors, Design Personnel may be required to sign in and
out of the property. This procedure will be at the Property Manager’s
discretion.

F-12



--------------------------------------------------------------------------------



Delivery of Tenant specialty equipment that is unable to fit onto the freight
elevators will need to be coordinated with the Property Manager.




F-13



--------------------------------------------------------------------------------



EXHIBIT G


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




RETURN TO:












SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereinafter
referred to as “Agreement”) made this _____ day of _________________________,
among _____________________________________ (together with its successors,
assigns, designees and/or nominees, collectively hereinafter referred to as
“Lender”), _____________________________________ (hereinafter referred to as
“Tenant”), and _____________________________________, a
________________________________ (hereinafter referred to as “Landlord”).


R E C I T A L S:


A. Tenant is the tenant and lessee under a certain ______________________, as
amended by ____________________ (as the same may now or hereafter be amended,
restated, replaced or otherwise modified, collectively, the “Lease”) relating to
the premises described in the Lease (hereinafter referred to as the “Premises”),
located at the real property more particularly described on Exhibit A attached
hereto (hereinafter referred to as the “Property”).


B. Lender has made or will make a loan to Landlord (hereinafter referred to as
the “Loan”), which such Loan is (i) secured by, among other things, a deed of
trust, mortgage or security deed (as the same may be amended, restated,
extended, or otherwise modified from time to time, the “Mortgage”) from Landlord
to Lender covering the Property including the Premises and (ii) evidenced by
certain other documents and instruments by and among Lender and Landlord, among
others (the same, together with the Mortgage, collectively, the “Loan
Documents”).


C. Tenant has agreed that the Lease shall be subject and subordinate to the Loan
and Loan Documents, provided Tenant is assured of continued occupancy of the
Premises under the terms of the Lease.


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good and valuable
considerations, the receipt and
G-1
ACTIVE/98370617.5



--------------------------------------------------------------------------------



sufficiency of which are hereby acknowledged, and notwithstanding anything in
the Lease to the contrary, it is hereby agreed as follows:


1. Subordination and Consent. Lender, Tenant and Landlord do hereby covenant and
agree that the Lease with all rights, options, liens and charges created thereby
(including, without limitation, any option or rights contained in the Lease, or
otherwise existing, to acquire any or all of the Premises, or any superior
leasehold interest therein), is and shall continue to be subject and subordinate
in all respects to the lien and terms of the Loan Documents, and to any
renewals, modifications, consolidations, replacements and extensions thereof and
to all advances made thereunder. Tenant acknowledges that Landlord will,
pursuant to the Mortgage, assign the Lease as security for the Loan, and Tenant
hereby expressly consents to such assignment. Tenant agrees that if there is a
default by Landlord in the performance and observance of any of the terms of
such Loan, Lender may, at its option, demand all rents due under the Lease be
paid by Tenant directly to Lender at the address specified below, or as
otherwise specified by Lender. Tenant agrees that upon Lender’s written request
for payment of rent directly to Lender, Tenant will timely remit any and all
payments due under the Lease directly to, and payable to, Lender. Such payments
to Lender will constitute performance of Tenant’s payment obligations under the
Lease.


2. Non-Disturbance. Lender does hereby agree with Tenant that, in the event
Lender succeeds to Landlord’s interest in the Premises by foreclosure,
conveyance in lieu of foreclosure or otherwise, so long as Tenant complies with
and performs its obligations under the Lease, (a) the Lease shall continue in
full force and effect as a direct Lease between Lender and Tenant, upon and
subject to all of the terms, covenants and conditions of the Lease, for the
balance of the term of the Lease, and Lender will not disturb the possession of
Tenant, and (b) the Premises shall be subject to the Lease and Lender shall
recognize Tenant as the tenant of the Premises for the remainder of the term of
the Lease in accordance with the provisions thereof; provided, however, that
Lender shall not be:


(i) subject to any claims, offsets or defenses which Tenant might have against
any prior landlord (including Landlord);


(ii) liable for any act or omission of any prior landlord (including Landlord);


(iii) bound by any rent or additional rent which Tenant might have paid for more
than the current month or any security deposit or other prepaid charge paid to
any prior landlord (including Landlord);


(iv) bound by any amendment or modification of the Lease made not in accordance
with the terms of the Loan Documents; or


(v) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) which has not, as such, been transferred to Lender.



G-2



--------------------------------------------------------------------------------



Nothing contained herein shall prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Loan Documents to the extent necessary under applicable law in order for Lender
to avail itself of and complete the foreclosure or other remedy. Tenant
acknowledges and agrees that it has no right or option of any nature whatsoever,
whether pursuant to the Lease or otherwise, to purchase the Premises or the
Property, or any portion thereof or any interest therein, and to the extent that
Tenant has had, or hereafter acquires, any such right or option, the same is
hereby acknowledged to be subject and subordinate to the lien and terms of the
Loan Documents and is hereby waived and released as against Lender.


3. Attornment. Tenant does hereby agree with Lender that, in the event Lender
becomes the owner of the Property by foreclosure, conveyance in lieu of
foreclosure or otherwise, then Tenant shall attorn to and recognize Lender as
the landlord under the Lease for the remainder of the term thereof, and Tenant
shall perform and observe its obligations thereunder, subject only to the terms
and conditions of the Lease. Tenant further covenants and agrees to execute and
deliver upon request of Lender an appropriate agreement of attornment to Lender
and any subsequent titleholder of the Premises.


4. Lease Defaults. In the event Landlord shall fail to perform or observe any of
the terms, conditions or agreements in the Lease, Tenant shall give written
notice thereof to Lender and Lender shall have the right (but not the
obligation) to cure such default. Tenant shall not take any action with respect
to such default under the Lease, including without limitation any action in
order to terminate, rescind or avoid the Lease or to withhold any rent or other
monetary obligations thereunder, for a period of thirty (30) days following
receipt of such written notice by Lender; provided, however, that in the case of
any default which cannot with diligence be cured within said thirty (30) day
period, if Lender shall proceed promptly to cure such default and thereafter
prosecute the curing of such default with diligence and continuity, the time
within which such default may be cured shall be extended for such period as may
be necessary to complete the curing of such default with diligence and
continuity.


5. Obligations and Liability of Lender. Lender shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, hazardous wastes or
environmental laws, Landlord’s title, Landlord’s authority, habitability,
fitness for purpose or possession. Furthermore, in the event that Lender shall
acquire Landlord’s interest in the Property, Lender shall have no obligation,
nor incur any liability, beyond Lender’s then equity interest, if any, in the
Property, and Tenant shall look exclusively to such equity interest of Lender,
if any, in the Property for the payment and discharge of any obligations or
liability imposed upon Lender hereunder, under the Lease (or under any new lease
with Tenant), and Lender is hereby released and relieved of any other
obligations or liability hereunder, under the Lease or under any such new lease.
Lender shall not, either by virtue of the Loan Documents or this Agreement, be
or become a mortgagee in possession or be or become subject to any liability or
obligation under the Lease or otherwise until Lender shall have acquired the
Landlord’s interest in the Property and then such liability or obligation of
Lender under the Lease (as modified by the terms of this Agreement) shall extend
only to those liability
G-3



--------------------------------------------------------------------------------



or obligations accruing subsequent to the date that Lender has acquired
Landlord’s interest in the Property. Without limiting the generality of the
foregoing, neither the Loan Documents nor this Agreement shall, prior to
Lender’s acquisition of Landlord’s interest in the Property, operate to place
responsibility for the control, care, management or repair of the Property upon
Lender or impose upon Lender responsibility for the carrying out of any of the
terms or conditions of the Lease, and Lender shall not be responsible or liable
for any waste committed on either the Premises or the Property by any party
whatsoever, for any dangerous or defective condition of the Property or for any
negligence in the management, upkeep, repair or control of either the Premises
or the Property.


6. Severability. If any portion or portions of this Agreement shall be held
invalid or inoperative, then all of the remaining portions shall remain in full
force and effect, and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion or portions held to be invalid or
inoperative.


7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of _________________.


8. Notices. So long as the Mortgage remains outstanding and unsatisfied, Tenant
will mail or deliver to Lender, at the address and in the manner hereinbelow
provided, a copy of all notices permitted or required to be given to the
Landlord by Tenant under and pursuant to the terms and provisions of the Lease.
All notices or other communications required or permitted to be given pursuant
to the provisions hereof shall be in writing and shall be considered as properly
given if (i) mailed to the addressee by first class United States mail, postage
prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the addressee, or (iii) by delivery to a third
party commercial delivery service for same day or next day delivery to the
office of the addressee with proof of delivery. Notice so given shall be
effective, as applicable, upon (i) the third (3rd) day following the day such
notice is deposited with the U.S. Postal Service, (ii) delivery to the
addressee, or (iii) upon delivery to such third party delivery service. Notice
given in any other manner shall be effective only if and when received by the
addressee. For purposes of notice, the addresses of the parties shall be:


Lender:  








Landlord:  








Tenant:  






G-4



--------------------------------------------------------------------------------





Notwithstanding the foregoing, any party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by the giving of thirty (30) days’ notice to the other parties in the
manner set forth herein.


9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors, successors-in-title and assigns. Without limitation of any provision
contained herein, as used herein, the term (i) “landlord” refers to Landlord and
to any successor to the interest of Landlord under the Lease and (ii) “Lender”
refers to Lender and to any assignee of the note secured by the Mortgage and
Lender’s servicer of the Loan, if any.


10. Tenant’s Personal Property. In no event shall the Mortgage cover or encumber
(and shall not be construed as subjecting in any manner to the lien thereof) any
of Tenant’s moveable trade fixtures, business equipment, furniture, signs or
other personal property at any time placed on or about the Premises.


11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.


12. Headings. The headings, captions, and arrangements used in this Agreement
are for convenience only and shall not affect the interpretation of this
Agreement.


[SIGNATURE PAGE FOLLOWS]


G-5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.


LENDER:




a   




By: 
its Authorized Signatory




TENANT:




a   




By: 
Name: 
Title: 




LANDLORD:




a   




By: 
Name: 
Title: 


G-6



--------------------------------------------------------------------------------



________________________, as guarantor of the obligations of Tenant under the
Lease, has executed this Agreement under seal for the purpose of acknowledging
and consenting to the same.


GUARANTOR:




a   




By: 
Name: 
Title: 


G-7



--------------------------------------------------------------------------------



STATE OF   §
§
COUNTY OF   §


This instrument was acknowledged before me on the _____ day of
__________________, ___________, by ______________________________, of
_________________________________, a ________________________________, on behalf
of said _________________________.


[S E A L]




My Commission Expires:  Notary Public – State of  


Printed Name of Notary Public






STATE OF   §
§
COUNTY OF   §


This instrument was acknowledged before me on the _____ day of
__________________, ___________, by ______________________________, of
_________________________________, a ________________________________, on behalf
of said _________________________.


[S E A L]




My Commission Expires:  Notary Public – State of  


Printed Name of Notary Public






STATE OF   §
§
COUNTY OF   §


This instrument was acknowledged before me on the _____ day of
__________________, ___________, by ______________________________, of
_________________________________, a ________________________________, on behalf
of said _________________________.


G-8



--------------------------------------------------------------------------------



[S E A L]




My Commission Expires:  Notary Public – State of  


Printed Name of Notary Public











G-9



--------------------------------------------------------------------------------



EXHIBIT H


FORM OF GROUND LEASE SNDA




Agreement dated as of ________________ __, 2014 (this “Agreement”), by and
between MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a Massachusetts educational
corporation chartered by Massachusetts law (“Ground Lessor”), THIRTY‑EIGHT
SIDNEY STREET LIMITED LLC, a Delaware limited liability company (“Landlord”) and
AGIOS PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
BACKGROUND


Ground Lessor and Landlord are parties, as landlord and tenant respectively, to
a Construction and Lease Agreement (the “Ground Lease”), more particularly
described on Exhibit A attached hereto, for certain real property located at
38 Sidney Street in Cambridge, Massachusetts, a legal description of which is
set forth on Exhibit B attached hereto (the “Land”). Landlord has constructed a
building (the “Building”) on the Land. Tenant has entered into a lease dated as
of ____________ __, 2019 (the “Lease”) with Landlord for certain premises in the
Building and appurtenant rights, including parking rights, related thereto (the
“Premises”), the Premises being more particularly described in the Lease.
AGREEMENTS


i.Non-Disturbance. If the Ground Lease is terminated, for any reason, Ground
Lessor shall not disturb Tenant in Tenant’s possession of the Premises and
without any hindrance or interference from the Ground Lessor, shall permit
Tenant peaceably to hold and enjoy the Premises for the remainder of the
unexpired term of the Lease, together with any extension periods provided for
therein, upon and subject to the same terms, covenants and conditions as are
contained in the Lease, and shall recognize the Lease as modified hereby. The
foregoing is on the condition that Tenant is not in default under the Lease
beyond any applicable notice and grace periods contained in the Lease. Ground
Lessor represents and warrants that there are no mortgages on Ground Lessor’s
interest in the Land and/or the Building as of the date of this Agreement.
ii.Attornment. Tenant hereby agrees that if the Ground Lease is terminated for
any reason, Tenant shall attorn to Ground Lessor and shall be liable to and
recognize Ground Lessor as Landlord under the Lease for the balance of the term
of the Lease upon and subject to all of the terms and conditions thereof. In
such case, upon receipt of notice from Ground Lessor setting forth the effective
date of the termination of the Ground Lease, Tenant shall pay to the Ground
Lessor all obligations required to be paid and performed by Tenant under the
Lease arising after the date of termination. The Lease shall continue in full
force and effect as a direct lease between Ground Lessor and Tenant.


H-1



--------------------------------------------------------------------------------



2.Additional Conditions. Tenant agrees that Ground Lessor shall not be:
(i) liable for any act or omission of any person or party who may be landlord
under the Lease prior to any termination of the Ground Lease (“Prior Landlord”)
except for a default by such Prior Landlord under the Lease that began prior to
the termination of the Ground Lease, is ongoing and continuing following the
termination of the Ground Lease, is susceptible of being cured and for which
Tenant has provided Ground Lessor with notice as required hereunder (a
“Continuing Default”); (ii) subject to any offsets or defenses which Tenant
might have against Prior Landlord except for a Continuing Default; and
(iii) bound by any prepayment of rent or additional rent, or any other charge
which Tenant might have paid to Prior Landlord for more than the then current
month (other than a bona fide security deposit paid by Tenant to Landlord under
the Lease, estimated monthly payments made on account of additional rent as and
when required to be made pursuant to the provisions of the Lease, or other rent,
additional rent or charges which have been received by Ground Lessor). Nothing
herein, however, shall constitute a waiver of Tenant’s rights as against such
individual or entity which is the landlord under the Lease as of the time of any
event or circumstances which may give rise to a claim of the Tenant against such
individual or entity. In addition, nothing herein shall relieve any successor
landlord under the Lease from its obligation to comply with those obligations of
a Landlord under the Lease during the period for which it is the owner of the
Landlord‘s interest in the Lease.
3.Landlord’s Defaults. Tenant hereby agrees that, if Tenant provides Landlord
with any notice of default or claimed default on the part of Landlord under the
Lease, Tenant shall concurrently therewith send a copy of such notice to Ground
Lessor. In such event, Ground Lessor shall be permitted (but not obligated) to
cure any such default within the period of time allotted thereto in the Lease.
4.Notices. Duplicates of all notices delivered by any party to another party and
required by this Agreement shall be delivered concurrently to all other parties
to this Agreement. All notices shall be written, delivered by certified or
registered mail, and sent, if to Ground Lessor, to 238 Main Street, Suite 200,
Cambridge, Massachusetts 02142, Attention: Managing Director, Real Estate, if to
Tenant to Agios Pharmaceuticals, Inc., 88 Sidney Street, Cambridge,
Massachusetts 02139, with a copy to Mintz, Levin, Cohn, Ferris, Glovsky, and
Popeo, P.C., One Financial Center, Boston, Massachusetts 02111, Attention:
Stuart A Offner, Esq., and if to Landlord to 38 Sidney Street, Cambridge, MA
02139-4234, Attention: Asset Manager, or such addresses as may, from time to
time, be set forth in notices to the other parties hereunder.
5.Exculpation of Ground Lessor. Ground Lessor shall not be personally liable
hereunder. Tenant agrees to look to Ground Lessor’s interest in the Land and
Building only for satisfaction of any claim against Ground Lessor hereunder.
6.Successors and Assigns. This Agreement shall bind Tenant, its successors and
assigns, and shall benefit Tenant and only such successor and assigns of Tenant
as are permitted by the Lease and shall bind and benefit Ground Lessor and its
successors and assigns (provided that after transfer of Ground Lessor’s entire
interest in the Land to another party, Ground Lessor shall have no liability for
any act or omission of such party) and shall bind and benefit Landlord and its
successors and assigns.

H-2



--------------------------------------------------------------------------------



[remainder of page intentionally left blank]

H-3



--------------------------------------------------------------------------------



EXECUTED as an instrument under seal as of the date set forth above.


MASSACHUSETTS INSTITUTE OF TECHNOLOGY
Ground Lessor




By:   
Name: ____________________________________
Title: ____________________________________




AGIOS PHARMACEUTICALS, INC.
Tenant




By:   
Name: ____________________________________
Title: _____________________________________




THIRTY‑EIGHT SIDNEY STREET LIMITED LLC,
a Delaware limited liability company




By: 
Name: 
Its: 

H-4



--------------------------------------------------------------------------------



COMMONWEALTH OF MASSACHUSETTS )
) ss:
COUNTY OF MIDDLESEX )


BEFORE ME, a Notary Public in and for said County and State, personally appeared
the MASSACHUSETTS INSTITUTE OF TECHNOLOGY, by _________________, its
_______________________________, who acknowledged that he did sign the foregoing
instrument and that the same is his free act and deed and the free act and deed
of said corporation.
IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this _____
day of _______________, 201_.


Notary Public
My Commission Expires: 


COMMONWEALTH OF MASSACHUSETTS )
) ss:
COUNTY OF________________________ )


BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named AGIOS PHARMACEUTICALS, INC., by ______________________ who
acknowledged that he/she did sign the foregoing instrument and that the same is
his/her free act and deed and the free act and deed of said corporation.
IN TESTIMONY HEREOF, I set my hand and official seal at __________________, this
_____ day of _______________, 201_.


Notary Public
My Commission Expires: 


COMMONWEALTH OF MASSACHUSETTS )
) ss:
COUNTY OF MIDDLESEX )


BEFORE ME, a Notary Public in and for said County and State, personally appeared
the above-named THIRTY‑EIGHT SIDNEY STREET LIMITED LLC, by Michael Farley,
Managing Member, who acknowledged that he did sign the foregoing instrument and
that the same is his free act and deed and the free act and deed of said
corporation on behalf of said limited liability company.
IN TESTIMONY HEREOF, I set my hand and official seal at Cambridge, this _____
day of _______________, 201_.



H-5



--------------------------------------------------------------------------------



Notary Public
My Commission Expires: 

H-6



--------------------------------------------------------------------------------



EXHIBIT A


Description of Ground Lease


The ground lease (the “Ground Lease”) between the Landlord as lessee and
Massachusetts Institute of Technology (“MIT”) as lessor dated as of August 20,
1986.


EXHIBIT B


Legal Description


PARCEL ONE:
A certain parcel of land in said Cambridge, bounded and described as follows:
Beginning at the intersection of the southeasterly line of Sidney Street and the
southwesterly line of Franklin Street:
Thence running S 51 ° 35' 25" E, along said southwesterly line of Franklin
Street, a distance of 39.15 feet to a point at a private way;
Thence running S 37° 18' 54" W, along the north westerly Line of said private
way, a distance of 199.53 feet, to a private way, formerly known as Auburn
Street;
Thence running N 51° 25' 00" W, along the northeasterly line of said private
way, a distance of 143.00 feet, to a point on the aforesaid southeasterly line
of Sidney Street;
Thence running N 38° 25' 13" E, along said southeasterly line of Sidney Street,
a distance of 199.06 feet, to a point of beginning.
PARCEL TWO:
Together with the benefit of the rights set forth in the Parking Easement
Agreement by and between University Park Phase II Limited Partnership, as Owner,
and Thirty-Eight Sidney Street Limited Partnership, as Pass Holder, dated June
12, 2000 and recorded in Book 31552, Page 565 and filed as Document No. 1143014,
as affected by a Recognition and Attornment Agreement by and between
Massachusetts Institute of Technology, University Park Phase II Limited
Partnership and Thirty Eight Sidney Street Limited Partnership dated as of June
12, 2000 and recorded in Book 31553, Page 1 and filed as Document No. 1143015,
as further amended and affected by Parking Exchange Agreement dated as of April
16, 2002 by and among University Park Phase II Limited Partnership, FC 65/80
Landsdowne, Inc. and Thirty Eight Sidney Street Limited Partnership, as joined
in and assented to by MIT recorded in Book 35498, Page 523 and filed as Document
No. 1210856, as further affected by Assignment of FC 65180 Landsdowne, Inc.'s
interest in said Parking Exchange Agreement to U P 65/80 Landsdowne, LLC as set
forth in Assignment of Parking Easement Agreement dated as of February 22, 2010
and recorded in
H-7



--------------------------------------------------------------------------------



Book 54324, Page 171, and as further affected by Subordination, Recognition and
Attornment Agreement dated as of June 15, 2011 by and among Sun Life Assurance
Company of Canada, Thirty Eight Sidney Street Limited Partnership and UP 65/80
Landsdowne, LLC and recorded in Book 56994, Page 182.
PARCEL THREE:
Together with the benefit of the easements and other rights in the nature of an
interest in real estate as set forth in the Declaration of Covenants by
Massachusetts Institute of Technology dated December 15, 1997 recorded in Book
28297, Page 479 and filed as Document No. 1058425.
PARCEL FOUR:
Together with the benefit of the easement to use Blanche Street as set forth in
the Easement and Assumption Agreement by and between Massachusetts Institute of
Technology and Forest City 38 Sidney Street, Inc. dated October 6, 1988 and
recorded in Book 19411, Page 537, as assigned to Thirty-Eight Sidney Street
Limited Partnership dated August 22, 2000 and recorded in Book 31771, Page 236.
H-8

